Exhibit 10.1


EXECUTION VERSION




CREDIT AGREEMENT
dated as of June 27, 2019
by and among
NEOGENOMICS LABORATORIES, INC.,as Borrower,
NEOGENOMICS, INC.,
as Holdings,


CERTAIN Subsidiaries OF HOLDINGSPARTY HERETO FROM TIME TO TIME,as Guarantors,
THE LENDERS PARTY HERETO
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,


REGIONS BANK, and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Documentation Agents




PNC CAPITAL MARKETS LLC, and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers,


PNC CAPITAL MARKETS LLC,
as Sole Bookrunner





CHAR1\1660342v9

--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION VERSION






CHAR1\1660342v9

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


1. CERTAIN DEFINITIONS
1
1.1 Certain Definitions
1
1.2 Construction
31
1.3 Accounting Principles; Changes in GAAP; Pro Forma Basis
32
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
32
2.1 Revolving Credit Commitments
32
2.1.1 Revolving Credit Loans
32
2.1.2 Swing Loan Commitment
33
2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans
33
2.3 Revolving Credit Commitment Fees
33
2.4 Termination or Reduction of Revolving Credit Commitments
33
2.5 Revolving Credit Loan Requests; Swing Loan Requests
34
2.5.1 Revolving Credit Loan Requests
34
2.5.2 Swing Loan Requests
34
2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans
34
2.6.1 Making Revolving Credit Loans
34
2.6.2 Presumptions by the Administrative Agent
35
2.6.3 Making Swing Loans
35
2.6.4 Repayment of Revolving Credit Loans
35
2.6.5 Borrowings to Repay Swing Loans
35
2.6.6 Swing Loans Under Cash Management Agreements
36
2.7 Notes
37
2.8 Use of Proceeds
37
2.9 Letter of Credit Subfacility
37
2.9.1 Issuance of Letters of Credit
37
2.9.2 Letter of Credit Fees
37
2.9.3 Disbursements, Reimbursement
38
2.9.4 Repayment of Participation Advances
39
2.9.5 Documentation
39
2.9.6 Determinations to Honor Drawing Requests
39
2.9.7 Nature of Participation and Reimbursement Obligations
40
2.9.8 Indemnity
41
2.9.9 Liability for Acts and Omissions
41
2.9.10 Issuing Lender Reporting Requirements
42
3. Term Loans
42
3.1 Term Loan Commitments
42
3.2 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms
42

CHAR1\1660342v9

--------------------------------------------------------------------------------



3.3 Term Loan Commitment Fees
43
3.4 Termination or Reduction of Term Loan Commitments
44
3.5 Term Loan Requests
44
3.6 Making Term Loans; Presumptions by the Administrative Agent
44
3.6.1 Making Term Loans
44
3.6.2 Presumptions by the Administrative Agent
44
4. INTEREST RATES
45
4.1 Interest Rate Options
45
4.1.1 Revolving Credit Interest Rate Options; Swing Loan Interest Rate
45
4.1.2 Term Loan Interest Rate Options
45
4.1.3 Rate Quotations
46
4.2 Interest Periods
46
4.2.1 Amount of Borrowing Tranche
46
4.2.2 Renewals
46
4.3 Interest After Default
46
4.3.1 Letter of Credit Fees, Interest Rate
46
4.3.2 Other Obligations
46
4.3.3 Acknowledgment
46
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available
46
4.4.1 Unascertainable
47
4.4.2 Illegality; Increased Costs; Deposits Not Available
47
4.4.3 Administrative Agent’s and Lender’s Rights
47
4.5 Selection of Interest Rate Options
48
5. PAYMENTS; Defaulting Lenders; Incremental Facilities
48
5.1 Payments
48
5.2 Pro Rata Treatment of Lenders
49
5.3 Sharing of Payments by Lenders
49
5.4 Presumptions by Administrative Agent
50
5.5 Interest Payment Dates
50
5.6 Voluntary Prepayments
50
5.6.1 Right to Prepay
50
5.6.2 Replacement of a Lender
50
5.6.3 Designation of a Different Lending Office
51
5.7 Mandatory Prepayments
51
5.7.1 Asset Sales and Involuntary Dispositions
51
5.7.2 Debt Issuance
52
5.7.4 Application of Mandatory Prepayments
52
5.8 Increased Costs
52
5.8.1 Increased Costs Generally
52
5.8.2 Capital Requirements
52
5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans
53

CHAR1\1660342v9

--------------------------------------------------------------------------------



5.8.4 Delay in Requests
53
5.9 Taxes
53
5.9.1 Issuing Lender
53
5.9.2 Payments Free of Taxes
53
5.9.3 Payment of Other Taxes by the Loan Parties
53
5.9.4 Indemnification by the Loan Parties
53
5.9.5 Indemnification by the Lenders
54
5.9.6 Evidence of Payments
54
5.9.7 Status of Lenders
54
5.9.8 Treatment of Certain Refunds
56
5.9.9 Survival
56
5.10 Indemnity
56
5.11 Settlement Date Procedures
57
5.11 MIRE Events
57
5.13 Defaulting Lenders
57
5.14 Incremental Facilities
59
5.14.1 Request for Increase
59
5.14.2 Process for Increase
60
5.14.3 Effective Date and Allocations
61
5.14.4 Conflicting Provisions
61
6. REPRESENTATIONS AND WARRANTIES
61
6.1 Representations and Warranties
61
6.1.1 Organization; Requisite Power and Authority; Qualification
61
6.1.2 Equity Interests and Ownership .
61
6.1.3 Due Authorization
61
6.1.4 No Conflict
62
6.1.5 Governmental Consents
62
6.1.6 Binding Obligation
62
6.1.7 Financial Statements
62
6.1.8 No Material Adverse Effect; No Default
63
6.1.9 Tax Matters
63
6.1.10 Properties
63
6.1.11 Environmental Matters
64
6.1.12 No Defaults
64
6.1.13 No Litigation or other Adverse Proceedings
64
6.1.14 Information Regarding the Loan Parties and their Subsidiaries
64
6.1.15 Governmental Regulation
64
6.1.16 Employee Matters.
66
6.1.17 Pension Plans
66
6.1.18 Solvency
67
6.1.19 Compliance with Laws
67

CHAR1\1660342v9

--------------------------------------------------------------------------------



6.1.20 Disclosure
67
6.1.21 Insurance
68
6.1.22 Security and Pledge Agreement
68
6.1.23 Mortgages
68
6.1.24 Beneficial Ownership Certification
68
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
68
7.1 First Loans and Letters of Credit
69
7.2 Each Credit Extension
71
8. COVENANTS
71
8.1 Affirmative Covenants
71
8.1.1 Financial Statements and Other Reports
71
8.1.2 Existence
74
8.1.3 Payment of Taxes and Claims
74
8.1.4 Maintenance of Properties
74
8.1.5 Insurance
74
8.1.6 Inspections
75
8.1.7 Compliance with Laws and Material Contracts
75
8.1.8 Use of Proceeds
75
8.1.9 Environmental Compliance
75
8.1.10 Additional Real Estate Assets
75
8.1.11 Pledge of Personal Property Assets
77
8.1.12 Books and Records
78
8.1.13 Additional Subsidiaries
78
8.2 Negative Covenants
79
8.2.1 Indebtedness
79
8.2.2 Liens
81
8.2.3 Restricted Payments
82
8.2.4 Burdensome Agreements
83
8.2.5 Investments
83
8.2.6 Use of Proceeds
84
8.2.7 Financial Covenants
84
8.2.8 Fundamental Changes; Disposition of Assets; Acquisitions
85
8.2.9 Disposal of Subsidiary Interest
85
8.2.10 Sale and Leaseback Transactions
86
8.2.11 Transactions with Affiliates and Insiders
86
8.2.12 Prepayment of Subordinated Debt
86
8.2.13 Conduct of Business
86
8.2.14 Fiscal Year
86
8.2.15 Amendments to Organizational Agreements/Material Agreements
86
8.2.16 Permitted Activities of Holdings
87
9. DEFAULT
87

CHAR1\1660342v9

--------------------------------------------------------------------------------



9.1 Events of Default
87
9.1.1 Failure to Make Payments When Due
87
9.1.2 Default in Other Agreements
87
9.1.3 Breach of Certain Covenants
87
9.1.4 Breach of Representations
87
9.1.5 Other Defaults Under Loan Documents
88
9.1.6 Involuntary Bankruptcy; Appointment of Receiver, etc..
88
9.1.7 Voluntary Bankruptcy; Appointment of Receiver, etc..
88
9.1.8 Judgments and Attachments
88
9.1.9 Dissolution
88
9.1.10 Pension Plans
89
9.1.11 Change of Control
89
9.1.12 Invalidity of Loan Documents and Other Documents
89
9.2 Consequences of Event of Default
89
9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings
89
9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings
89
9.2.3 Set-off
89
9.2.4 Application of Proceeds
90
10. THE ADMINISTRATIVE AGENT
91
10.1 Appointment and Authority
91
10.2 Rights as a Lender
91
10.3 Exculpatory Provisions
91
10.4 Reliance by Administrative Agent
92
10.5 Delegation of Duties
92
10.6 Resignation of Administrative Agent
92
10.7 Non-Reliance on Administrative Agent and Other Lenders
93
10.8 No Other Duties, etc
94
10.9 Administrative Agent’s Fee
94
10.10 Authorization to Release Collateral and Guarantors
94
10.11 No Reliance on Administrative Agent’s Customer Identification Program
94
11. MISCELLANEOUS
94
11.1 Modifications, Amendments or Waivers
94
11.1.1 Increase of Commitment
94
11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment
94
11.1.3 Release of Collateral or Guarantor
95
11.1.4 Miscellaneous
95
11.2 No Implied Waivers; Cumulative Remedies
95
11.3 Expenses; Indemnity; Damage Waiver
95
11.3.1 Costs and Expenses
95
11.3.2 Indemnification by the Loan Parties
96
11.3.3 Reimbursement by Lenders
96

CHAR1\1660342v9

--------------------------------------------------------------------------------



11.3.4 Waiver of Consequential Damages, Etc
96
11.3.5 Payments
97
11.4 Holidays
97
11.5 Notices; Effectiveness; Electronic Communication
97
11.5.1 Notices Generally
97
11.5.2 Electronic Communications
97
11.5.3 Change of Address, Etc
98
11.6 Severability
98
11.7 Duration; Survival
98
11.8 Successors and Assigns
98
11.8.1 Successors and Assigns Generally
98
11.8.2 Assignments by Lenders
98
11.8.3 Register
100
11.8.4 Participations
100
11.8.5 Certain Pledges; Successors and Assigns Generally
101
11.8.6 Disqualified Institutions
101
11.9 Confidentiality
102
11.9.1 General
102
11.9.2 Sharing Information With Affiliates of the Lenders
102
11.10 Counterparts; Integration; Effectiveness
103
11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL
103
11.11.1 Governing Law
103
11.11.2 SUBMISSION TO JURISDICTION
103
11.11.3 WAIVER OF VENUE
103
11.11.4 SERVICE OF PROCESS
104
11.11.5 WAIVER OF JURY TRIAL
104
11.12 USA Patriot Act Notice
104
11.13 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
104
11.14 Acknowledgment Regarding Any Supported QFCs
104
11.15 Lender ERISA Representation
105
11.16 No Advisory or Fiduciary Relationship
105
12. GUARANTY
107
12.1 The Guaranty
107
12.2 Obligations Unconditional
107
12.3 Reinstatement
108
12.4 Certain Additional Waivers
108
12.5 Remedies
108
12.6 Rights of Contribution
109
12.7 Guarantee of Payment; Continuing Guarantee
109
12.8 Keepwell
109





CHAR1\1660342v9

--------------------------------------------------------------------------------









CHAR1\1660342v9

--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A) - PRICING GRID
SCHEDULE 1.1(B) - COMMITMENTS OF LENDERS AND PERCENTAGES
SCHEDULE 1.1(C) - ADDRESSES FOR NOTICES
SCHEDULE 6.1.1 - ORGANIZATION; REQUISITE POWER AND AUTHORITY; QUALIFICATION
SCHEDULE 6.1.2 - EQUITY INTERESTS AND OWNERSHIP
SCHEDULE 6.1.10 - REAL ESTATE ASSETS
SCHEDULE 6.1.14 - NAME, JURISDICTION AND TAX IDENTIFICATION NUMBERS OF HOLDINGS
AND ITS SUBSIDIARIES
SCHEDULE 6.1.21 - INSURANCE COVERAGE
SCHEDULE 8.2.1 - EXISTING INDEBTEDNESS
SCHEDULE 8.2.2 - EXISTING LIENS
SCHEDULE 8.2.5 - Existing Investments
EXHIBITS
EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G) - GUARANTOR JOINDER AGREEMENT
EXHIBIT 1.1(N)(1) - REVOLVING NOTE
EXHIBIT 1.1(N)(2) - SWING LOAN NOTE
EXHIBIT 1.1(N)(3) - TERM NOTE
EXHIBIT 1.1(S) - SECURED PARTY DESIGNATION NOTICE
EXHIBIT 2.5.1 - LOAN REQUEST
EXHIBIT 2.5.2 - SWING LOAN REQUEST
EXHIBIT 5.9.7(A) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(B) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 8.3.3 - COMPLIANCE CERTIFICATE






CHAR1\1660342v9

--------------------------------------------------------------------------------



CREDIT AGREEMENT
THIS CREDIT AGREEMENT (as hereafter amended, this “Agreement”) is dated as of
June 27, 2019 and is made by and among NEOGENOMICS LABORATORIES, INC., a Florida
corporation (the “Borrower”), NEOGENOMICS, INC., a Nevada corporation
(“Holdings”), the Guarantors (as hereinafter defined) party hereto, the Lenders
(as hereinafter defined) party hereto and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders under this Agreement
(hereinafter referred to in such capacity as the “Administrative Agent”).
The Borrower has requested the Lenders to provide revolving credit and term loan
facilities for the purposes set forth herein. In consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:
1.CERTAIN DEFINITIONS
a.Certain Definitions. In addition to words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
1.“Acquisition” shall mean, with respect to any Person, the acquisition by such
Person, in a single transaction or in a series of related transactions, of (a)
all or any substantial portion of the property of another Person, or any
division, line of business or other business unit of another Person or (b) at
least a majority of the Voting Stock of another Person, in each case whether or
not involving a merger or consolidation with such other Person and whether for
cash, property, services, assumption of Indebtedness, securities or otherwise.
2.“Additional Lender” shall have the meaning specified in Section 5.14.2.
3.“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.
4.“Administrative Agent’s Fee” shall have the meaning specified in Section 10.9.
5.“Administrative Agent’s Letter” shall have the meaning specified in Section
10.9.
6.“Adverse Proceeding” shall mean any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Loan Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, whether pending, threatened in writing against any Loan Party or any
of its Subsidiaries or any material property of any Loan Party or any of its
Subsidiaries.
7.“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------



8.“Anti-Corruption Laws” shall mean the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq, the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to any Loan Party or any of its
Affiliates from time to time concerning or relating to bribery or corruption.
9.“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
10.“Applicable Commitment Fee Rate” shall mean the percentage rate per annum
based on the Consolidated Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Commitment Fee”.
11.“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per
annum based on the Consolidated Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading “Letter of Credit Fee”.
12.“Applicable Margin” shall mean, as applicable:
i..the percentage spread to be added to the Base Rate applicable to Loans
under the Base Rate Option based on the Consolidated Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading “Base
Rate Spread”, or
ii..the percentage spread to be added to the LIBOR Rate applicable to Loans
under the LIBOR Rate Option based on the Consolidated Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading “LIBOR
Rate Spread”.
13.“Approved Deposit Account” shall mean a Deposit Account maintained by any
Loan Party (a) with the Administrative Agent or (b) subject to an effective
deposit account control agreement. “Approved Deposit Account” includes all
monies on deposit in, or credited to, a Deposit Account and all certificates and
instruments, if any, representing or evidencing such Deposit Account.
14.“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
-2-
CHAR1\1660342v9

--------------------------------------------------------------------------------



15.“Asset Sale” shall mean a sale, lease, Sale and Leaseback Transaction,
assignment, conveyance, exclusive license (as licensor), Securitization
Transaction, transfer or other disposition to, or any exchange of property with,
any Person (other than the Borrower or any other Loan Party), in one transaction
or a series of transactions, of all or any part of any Loan Party or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, created, leased or licensed, including the Equity Interests
of any Subsidiary, other than (a) the disposition of assets of the Borrower or
any of its Subsidiaries disclosed to the Administrative Agent on or prior to the
Closing Date (including, without limitation, the disposition or Sale and
Leaseback Transaction with respect to the Carlsbad Property); (b) dispositions
of surplus, obsolete or worn out property or property no longer used or useful
in the business of Holdings and its Subsidiaries, whether now owned or hereafter
acquired; (c) dispositions of inventory sold in the ordinary course of business;
(d) dispositions of accounts or payment intangibles (each as defined in the UCC)
resulting from the compromise or settlement thereof in the ordinary course of
business for less than the full amount thereof; (e) use or dispositions of Cash
Equivalents in the ordinary course of business and in a manner not prohibited by
the Loan Documents; (f) licenses, sublicenses, leases or subleases (including
licenses of Intellectual Property) granted to any third parties in arm’s-length
commercial transactions in the ordinary course of business that do not interfere
in any material respect with the business of Holdings or any of its
Subsidiaries; (g) any involuntary loss, damage or destruction of property; (h)
any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;
(i) the sale or issuance of Equity Interests of Holdings; and (j) the lapse of
registered patents, trademarks, copyrights and other intellectual property to
the extent not economically desirable in the conduct of their business or the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as, in each case (A) with
respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) such lapse is not materially adverse to the interests of the
Lenders.
16.“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8,
in substantially the form of Exhibit 1.1(A).
17.“Attributable Principal Amount” shall mean (a) in the case of Capital Leases,
the amount of Capital Lease obligations determined in accordance with GAAP, (b)
in the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.
18.“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of such Loan Party required hereunder. The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
19. “Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
20.“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
-3-
CHAR1\1660342v9

--------------------------------------------------------------------------------



21.“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs. If at any time the Base Rate
is less than zero, the Base Rate shall be deemed to be zero for purposes of this
Agreement.
22.“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in either Section 4.1.1(i) or
Section 4.1.2(i), as applicable.
23.“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
24.“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
25.“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” to
which Section 4975 of the Internal Revenue Code applies or (c) any Person whose
underlying assets include “plan assets” of any such “employee benefit plan” or
“plan” within the meaning of 29 CFR 2510.3-101 as modified by Section 3(42) of
ERISA.
26.“Borrower” shall have the meaning specified in the introductory paragraph.
27.“Borrowing Date” shall mean, with respect to any Loan, the date for the
making thereof or the renewal or conversion thereof at or to the same or a
different Interest Rate Option, which date shall be a Business Day.
28.“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.
29.“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York, New York and if the applicable Business Day relates to any
Loan to which the LIBOR Rate Option applies, such day must also be a day on
which dealings are carried on in the London interbank market.
30.“Capital Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
        “Carlsbad Property” shall mean the real property owned by Genoptix, Inc.
located at 2131 Faraday Ave., Carlsbad, CA 92008.
-4-
CHAR1\1660342v9

--------------------------------------------------------------------------------



31.“Cash Equivalents” shall mean, as of any date of determination, any of the
following: (a) marketable securities (i) issued or directly and unconditionally
guaranteed as to interest and principal by the United States government, or (ii)
issued by any agency of the United States the obligations of which are backed by
the full faith and credit of the United States, in each case maturing within one
(1) year after such date; (b) marketable direct obligations issued by any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one (1) year after
such date and having, at the time of the acquisition thereof, a rating of at
least A1 from S&P or at least P1 from Moody’s; (c) commercial paper maturing
no more than one (1) year from the date of creation thereof and having, at the
time of the acquisition thereof, a rating of at least A1 from S&P or at least
P1 from Moody’s; (d) certificates of deposit or bankers’ acceptances maturing
within one (1) year after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.
32.“Cash Management Agreements” shall have the meaning specified in
Section 2.6.6.
33.“Change in Law” shall mean the occurrence, after the date of this Agreement,
of any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (iii) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of Law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
“Change of Control” shall mean an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of thirty-five
percent (35)% or more of the Equity Interests of Holdings entitled to vote for
members of the board of directors or equivalent governing body of Holdings on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the
-5-
CHAR1\1660342v9

--------------------------------------------------------------------------------



first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body.
(c) Holdings shall cease to own and control, of record and beneficially,
directly one hundred percent (100%) of the outstanding Equity Interests of the
Borrower.
34.“CIP Regulations” shall have the meaning specified in Section 10.11.
35.“Closing Date” shall mean June 27, 2019.
36.“Code” shall mean the Internal Revenue Code of 1986.
37.“Collateral” shall mean the collateral under the Collateral Documents.
38.“Collateral Access Agreement” means a landlord consent and waiver in form and
substance reasonably acceptable to the Administrative Agent.
“Collateral Documents” shall mean, collectively, (i) the Security and Pledge
Agreement, (ii) the Mortgages, and (iii) any other security documents executed
and delivered by any Loan Party pursuant to Section 8.1.11.
39.“Commitment” shall mean as to any Lender the aggregate of its Revolving
Credit Commitment and Term Loan Commitment and, in the case of PNC, its Swing
Loan Commitment, and “Commitments” shall mean the aggregate of the Revolving
Credit Commitments, Term Loan Commitments and Swing Loan Commitment of all of
the Lenders.
40.“Commitment Fee” shall mean the Revolving Credit Commitment Fee and/or the
Term Loan Commitment Fee, as applicable.
41.“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1
et seq.).
42.“Compliance Certificate” shall have the meaning specified in Section
8.1.1(c).
43.“Connection Income Taxes” shall mean Other Connection Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes.
44.“Consolidated Capital Expenditures” shall mean, for any period, for Holdings
and its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.
-6-
CHAR1\1660342v9

--------------------------------------------------------------------------------



45.“Consolidated EBITDA” shall mean, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (a) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income for such
period, the sum, without duplication, of amounts for (i) Consolidated Interest
Charges for such period, (ii) provisions for federal, state, local and foreign
taxes based on income for such period, (iii) total depreciation expense for such
period, (iv) total amortization expense for such period, (v)[reserved], (vi)
one-time or non-recurring expenses related to any Acquisition incurred prior to
or within twelve (12) months from the date of such Acquisition and not to exceed
$5,000,000 in the aggregate for such period, (vii) the aggregate amount of
synergies related to any Permitted Acquisition which are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to be realized within twelve (12) months from the date of such Permitted
Acquisition, (viii) to the extent factually supportable and not capitalized,
transaction costs and reasonably documented out-of-pocket costs and expenses
actually incurred in connection with the entry into this Agreement within ninety
(90) days of the Closing Date and not to exceed $750,000 in the aggregate for
such period, (ix) other one-time or non-recurring cash charges for such period;
provided, that the aggregate amount added back pursuant to clauses (vii) through
(ix) for such period shall not exceed 15% of Consolidated EBITDA (determined
prior to giving effect to such adjustments), (x) non-cash stock-based
compensation expenses for such period, and (xi) other non-cash charges reducing
Consolidated Net Income to the extent reasonably acceptable to the
Administrative Agent (excluding any such non-cash charge to the extent that it
represents an accrual or reserve for a potential cash charge in any future
period or amortization of a prepaid cash charge that was paid in a prior
period), minus (b) other non-cash gains for such period increasing Consolidated
Net Income for such period (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for potential cash gain in any
prior period).
46.“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Unfinanced Capital
Expenditures minus the cash portion of Consolidated Taxes (to the extent greater
than zero), in each case for the period of the four (4) Fiscal Quarters most
recently ended to (b) Consolidated Fixed Charges for the period of the four (4)
Fiscal Quarters most recently ended.
47.“Consolidated Fixed Charges” shall mean, for any period, for Holdings and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) the amount of Restricted
Payments made pursuant to Section 8.2.3 for such period, all as determined in
accordance with GAAP.
48.“Consolidated Funded Debt” shall mean Funded Debt of Holdings and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.
49.“Consolidated Interest Charges” shall mean, for any period, for Holdings and
its Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.
-7-
CHAR1\1660342v9

--------------------------------------------------------------------------------



50.“Consolidated Leverage Ratio” shall mean, as of any date of determination,
the ratio of (a) Consolidated Funded Debt as of such date to (b) Consolidated
EBITDA for the period of the four (4) Fiscal Quarters most recently ended.
51.“Consolidated Net Income” shall mean, for any period, (a) the net income (or
loss) of Holdings and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, minus
(b) (i) the income (or loss) of any Person in which any other Person (other than
the Loan Parties or any Wholly-Owned Subsidiary) has a joint interest, except to
the extent of the amount of dividends or other distributions actually received
by a Loan Party or Wholly-Owned Subsidiary from such Person during such period,
(ii) any after- tax gains or losses attributable to Asset Sales or returned
surplus assets of any Pension Plan, (iii) income resulting from any reappraisal,
revaluation or write-up of assets, (iv) the income (or loss) of any Person that
is a Foreign Subsidiary of Holdings, only to the extent that the payment of cash
dividends or similar cash distributions by any such Person is restricted by
operation of the terms of its Organizational Documents or applicable Laws
applicable to such Person, except (solely to the extent permitted to be paid) to
the extent of the amount of dividends or other distributions actually received
by any Loan Party or Wholly-Owned Subsidiary that is a Domestic Subsidiary from
such Person during such period in accordance with such documents and regulations
and (v) (to the extent not included in clauses (i) through (iv) above) any net
extraordinary gains or net extraordinary losses and liabilities.
52. “Consolidated Scheduled Funded Debt Payments” shall mean for any period for
Holdings and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Debt, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
payments with respect to the Attributable Principal Amount in respect of Capital
Leases, Securitization Transactions, Sale and Leaseback Transactions and
Synthetic Leases and (c) shall not include any voluntary prepayments or
mandatory prepayments required hereunder.
53.“Consolidated Taxes” shall mean, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP.
54.“Contractual Obligation” shall mean, as applied to any Person, any provision
of any Security issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent. 

-8-
CHAR1\1660342v9

--------------------------------------------------------------------------------



        “Credit Extension” shall mean the making of a Loan or the issuing,
extending or increasing of a Letter of Credit.
55.“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
the Administrative Agent by dividing (x) the Published Rate by (y) a number
equal to 1.00 minus the LIBOR Reserve Percentage on such day. If at any time the
Daily LIBOR Rate is less than zero, the Daily LIBOR Rate shall be deemed to be
zero for purposes of this Agreement.
“Debt Transaction” means, with respect to Holdings or any of its Subsidiaries,
any sale, issuance, placement, assumption or guaranty of Funded Debt, whether or
not evidenced by a promissory note or other written evidence of Indebtedness,
except for Funded Debt permitted to be incurred pursuant to Section 8.2.1.
56. “Debtor Relief Laws” shall mean the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
57.“Debtor Relief Plan” means a plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.
58.“Default” shall mean any event or condition which with notice or passage of
time, or both, would constitute an Event of Default.
-9-
CHAR1\1660342v9

--------------------------------------------------------------------------------



59.“Defaulting Lender” shall mean any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Loans or (iii) pay over to the Administrative Agent, the Issuing
Lender, PNC (as the Swing Loan Lender) or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
two (2) Business Days after request by the Administrative Agent or the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s or the Borrower’s
receipt of such certification in form and substance satisfactory to the
Administrative Agent or the Borrower, as the case may be, (d) has become the
subject of a Bankruptcy Event or (e) has failed at any time to comply with the
provisions of Section 5.3 with respect to purchasing participations from the
other Lenders, whereby such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its Ratable Share of such payments due and
payable to all of the Lenders.
As used in this definition and in Section 5.13 the term “Bankruptcy Event” shall
mean, with respect to any Person, such Person or such Person’s direct or
indirect parent company becoming the subject of a bankruptcy or insolvency
proceeding, or having had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment or becoming the subject of a Bail-in Action;
provided, that, a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or such Person’s direct or indirect parent company by an Governmental Authority
or instrumentality thereof if, and only if, such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
60.“Delayed Draw Term Loan Availability Period” shall mean the period beginning
on the Closing Date and ending on December 27, 2020.
61.“Deposit Account” means a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.
62.“Disqualified Institutions” means, on any date, (a) any Person designated by
the Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Closing Date and (b) any other Person
that is a competitor of Holdings or any of its Subsidiaries, which Person has
been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative and the Lenders (including by posting such notice
to the Platform) not less than two (2) Business Days prior to such date;
provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.
63.“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” shall mean lawful
money of the United States of America.
64.“Domestic Subsidiary” shall mean any Subsidiary that is organized under the
laws of the United States, any state thereof or the District of Columbia.
65.“DQ List” shall have the meaning specified in Section 11.8.6(iv).
66.“Drawing Date” shall have the meaning specified in Section 2.9.3.
-10-
CHAR1\1660342v9

--------------------------------------------------------------------------------



67.“Earn Out Obligations” shall mean, with respect to an Acquisition, all
obligations of Holdings or any Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of Holdings.
68.“EEA Financial Institution” shall mean (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
69.“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.
70.“EEA Resolution Authority” shall mean any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
71.“Environmental Claim” shall mean any known investigation, written notice,
notice of violation, written claim, action, suit, proceeding, written demand,
abatement order or other written order or directive (conditional or otherwise),
by any Person arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to human
health, safety, natural resources or the environment.
72.“Environmental Laws” shall mean any and all current or future federal or
state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a) any Hazardous Materials
Activity; (b) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (c)  protection of human health and the environment from
pollution, in any manner applicable to any Loan Party or any of its Subsidiaries
or their respective Facilities.
73.“Equity Interests” shall mean (a) in the case of a corporation, capital
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, including, options,
warrants and any other “equity security” as defined in Rule 3a11-1 of the
Securities Exchange Act of 1934.
74.“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.
“ERISA Affiliate” shall mean, as applied to any Person, (a) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of
-11-
CHAR1\1660342v9

--------------------------------------------------------------------------------



trades or businesses under common control within the meaning of Section 414(c)
of the Code of which that Person is a member; and (c) any member of an
affiliated service group within the meaning of Section 414(m) or (o) of the Code
of which that Person, any corporation described in clause (a) above or any trade
or business described in clause (b) above is a member.
“ERISA Event” shall mean (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which notice to the PBGC has been waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code), the failure to make by its due date
any minimum required contribution or any required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make by its due date any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
from any Pension Plan with two (2) or more contributing sponsors or the
termination of any such Pension Plan, in either case resulting in material
liability pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition reasonably likely to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of liability pursuant to Section 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA, each case reasonably
likely to result in material liability; (g) the withdrawal of any Loan Party,
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if such withdrawal is reasonably likely to
result in material liability, or the receipt by any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it is in “critical” or “endangered”
status within the meaning of Section 103(f)(2)(G) or ERISA, or that it intends
to terminate or has terminated under Section 4041A or 4042 of ERISA, if such
reorganization, insolvency or termination is reasonably likely to result in
material liability; (h) the imposition of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Section 409, Section 502(c), (i)
or (l), or Section 4071 of ERISA in respect of any Pension Plan if such fines,
penalties, taxes or related charges are reasonably likely to result in material
liability; (i) the assertion of a material claim (other than routine claims for
benefits and funding obligations in the ordinary course) against any Pension
Plan other than a Multiemployer Plan or the assets thereof, or against any
Person in connection with any Pension Plan such Person sponsors or maintains
reasonably likely to result in material liability; (j) receipt from the IRS of a
final written determination of the failure of any Pension Plan intended to be
qualified under Section 401(a) of the Code to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any such plan to qualify
for exemption from taxation under Section 501(a) of the Code; or (k) the
imposition of a lien pursuant to Section 430(k) of the Code or pursuant to
Section 303(k) or 4068 of ERISA.
75. “EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor Person), as
in effect from time to time.
76.“Event of Default” shall mean any of the events described in Section 9.1 and
referred to therein as an “Event of Default.”
-12-
CHAR1\1660342v9

--------------------------------------------------------------------------------



77.“Excluded Account” shall mean (a) Deposit Accounts which in the aggregate are
not in excess of $250,000 at any one time, in the case of Loan Parties and their
Subsidiaries (other than those Subsidiaries that are Foreign Subsidiaries), (b)
amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
any Loan Party’s or its Subsidiaries’ employees and (c) any Government
Receivables Account.
78.“Excluded Foreign Subsidiary” shall mean any Foreign Subsidiary in respect of
which the guaranteeing by such Subsidiary of the Obligations would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.
79. “Excluded Property” shall mean, with respect to the Borrower and each other
Loan Party, including any Person that becomes a Loan Party after the Closing
Date as contemplated by Section 8.1.13, (a) all (i) leased real property and
(ii) (x) the Carlsbad Property and (y) all other owned real property having a
fair market value less than $1,000,000, (b) any personal property (including,
without limitation, motor vehicles) in respect of which perfection of a Lien is
not (i) governed by the UCC, (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office or (iii) effected by retention of certificate of
title to vehicles or trailers and/or appropriate evidence of the Lien being
filed with the applicable jurisdiction’s department of motor vehicles or other
Governmental Authority, unless reasonably requested by the Administrative Agent
or the Required Lenders, (c) the Equity Interests of any direct Foreign
Subsidiary of the Borrower or any other Loan Party to the extent not required to
be pledged to secure the Obligations pursuant to Section 8.1.11(a), (d) any
property which is subject to a Lien of the type described in Section 8.2.2(xii)
pursuant to documents which prohibit the Borrower from granting any other Liens
in such property, (e) any property to the extent that the grant of a security
interest therein would violate applicable Laws, require a consent not obtained
of any Governmental Authority, or constitute a breach of or default under, or
result in the termination of or require a consent not obtained under, any
contract, lease, license or other agreement evidencing or giving rise to such
property, or result in the invalidation thereof or provide any party thereto
with a right of termination (other than to the extent that any such term would
be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
applicable UCC or any other applicable Law or principles of equity), (f) any
certificates, licenses and other authorizations issued by any Governmental
Authority to the extent that applicable Laws prohibit the granting of a security
interest therein; (g) any “intent to use” trademark applications for which a
statement of use has not been filed solely during the period (if any) in which,
the grant of a security interest therein would impair the validity or
enforceability of such “intent-to-use” trademark applications (or the resulting
trademark registrations) under applicable federal Law; and (h) proceeds and
products of any and all of the foregoing excluded property described in clauses
(a) through (g) above only to the extent such proceeds and products would
constitute property or assets of the type described in clauses (a) through (g)
above; provided, however, that the security interest granted to the
Administrative Agent under the Security and Pledge Agreement or any other Loan
Document shall attach immediately to any asset of any Obligor (as defined in the
Security and Pledge Agreement) at such time as such asset ceases to meet any of
the criteria for “Excluded Property” described in any of the foregoing clauses
(a) through (g) above.
-13-
CHAR1\1660342v9

--------------------------------------------------------------------------------



80.“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant under a Loan Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 12.8 hereof
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guarantee of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guarantee or
security interest becomes illegal.
81.“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (a) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6.2) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 5.9.7, and (iv)
any U.S. federal withholding Taxes imposed under FATCA (except to the extent
imposed due to the failure of the Borrower to provide documentation or
information to the IRS).
82.“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
83.“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
December 22, 2016, among the Borrower, Holdings, certain Subsidiaries of
Holdings, the lenders party thereto and Regions Bank, as administrative agent
and collateral agent.
84.“Expiration Date” shall mean June 27, 2024.
85.“Facility” shall mean any real property including all buildings, fixtures or
other improvements located on such real property now, hereafter or heretofore
owned, leased, operated or used by Holdings or any of its Subsidiaries or any of
their respective predecessors.
86.“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any applicable
intergovernmental agreements implementing the foregoing.
87.“FDA” means the United States Food and Drug Administration, and any successor
entity thereto.
-14-
CHAR1\1660342v9

--------------------------------------------------------------------------------



88.“Federal Funds Open Rate” for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by the Administrative Agent (for purposes of this
definition, an “Alternate Source”) (or if such rate for such day does not appear
on the Bloomberg Screen BTMM (or any substitute screen) or on any Alternate
Source, or if there shall at any time, for any reason, no longer exist a
Bloomberg Screen BTMM (or any substitute screen) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)); provided
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day. If
and when the Federal Funds Open Rate changes, the rate of interest with respect
to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.
89.“Federal Funds Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed and rounded upward to the nearest 1/100
of 1%) announced by the Federal Reserve Bank of New York (or any successor) on
such day as being the weighted average of the rates on overnight federal funds
transactions, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Rate” for such day shall be the Federal Funds Rate for the last day on which
such rate was announced.
90.“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.
91.“Fiscal Year” shall mean the fiscal year of Holdings and its Subsidiaries
ending on December 31 of each calendar year.
92.“Flood Hazard Property” shall mean any Real Estate Asset subject to a
mortgage or deed of trust in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, and located in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide
hazards.
93.“Foreign Lender” shall mean a Lender that is not a U.S. Person.
94.“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
95.“Funded Debt” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
96.(a) all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
-15-
CHAR1\1660342v9

--------------------------------------------------------------------------------



97.(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than ninety (90) days after the date on
which such trade account payable was created except those subject to a good
faith dispute), including, without limitation, any Earn Out Obligations
recognized as a liability on the balance sheet of Holdings and its Subsidiaries
in accordance with GAAP;
98.(c) all obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties);
99.(d) the Attributable Principal Amount of Capital Leases, Synthetic Leases,
Securitization Transactions and Sale and Leaseback Transactions;
100.(e) all preferred stock and comparable equity interests (excluding the
Series A Preferred Stock) providing for mandatory redemption, sinking fund or
other like payments;
101.(f) all Funded Debt of others secured by (or for which the holder of such
Funded Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed;
102.(g) all Guarantees in respect of Funded Debt of another Person; and
103.(h) Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.
104.For purposes hereof, the amount of Funded Debt shall be determined (x) based
on the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (y) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (z) based on the amount of Funded Debt that is the subject
of the Guarantees in the case of Guarantees under clause (g).
105. “GAAP” shall mean generally accepted accounting principles as are in effect
from time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.
        “Genoptix Acquisition” shall mean the Acquisition by the Borrower of all
of the Equity Interests of Genoptix, Inc.
106.“Government Receivable” shall mean any Receivable that, consistent with the
past accounting practices of the Borrower and its Subsidiaries, is initially
classified as a Medicare Receivable, Medicaid Receivable or other government
Receivable.
107. “Government Receivables Account” shall mean an account established by a
Loan Party and used solely for receipt of Government Receivables.

-16-
CHAR1\1660342v9

--------------------------------------------------------------------------------



“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).
108. “Governmental Authorization” shall mean any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
109.“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
110.“Guaranteed Obligations” shall have the meaning specified in Section 12.1.
111.“Guarantor” shall mean (i) each of the parties to this Agreement which is
designated as a “Guarantor” on the signature page hereof, (ii) each other Person
which joins this Agreement as a Guarantor after the Closing Date, (iii) with
respect to (a) any Lender Provided Swap Agreement with any Loan Party (other
than the Borrower) or any Subsidiary that is permitted to be incurred pursuant
to this Agreement and any Other Lender Provided Financial Service Product owing
by any Loan Party (other than the Borrower) or any Subsidiary, the Borrower and
(b) the payment and performance by each Specified Loan Party of its obligations
under its Guarantee with respect to all Swap Obligations, the Borrower, and (iv)
the successors and permitted assigns of the foregoing.
“Guarantor Joinder Agreement” shall mean a guarantor joinder agreement
substantially in the form of Exhibit 1.1(G) delivered by a Domestic Subsidiary
of Holdings pursuant to Section 8.1.13.
112.“Guaranty” shall mean the Guarantee made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations pursuant
to Section 12.
-17-
CHAR1\1660342v9

--------------------------------------------------------------------------------



113.“Hazardous Materials” shall mean any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.
114.“Hazardous Materials Activity” shall mean any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.
“Holdings” means as defined in the introductory paragraph hereto.
115. “Immaterial Subsidiary” shall mean any Subsidiary that does not have (a)
revenues in excess of $1,000,000 for the period of the four Fiscal Quarters most
recently ended for which Holdings has delivered financial statements pursuant to
Section 8.1.1(a) or (b) and (b) assets with an aggregate fair market value in
excess of $1,000,000 as of the end of the four Fiscal Quarters most recently
ended for which Holdings has delivered financial statements pursuant to Section
8.1.1(a) or (b).
116.“Increase Effective Date” shall have the meaning specified in Section
5.14.3.
117.“Incremental Facilities” shall have the meaning specified in Section 5.14.1.
118.“Incremental Facility Amendment” shall have the meaning specified in Section
5.14.3.
119. “Incremental Term Loan” shall have the meaning specified in Section 5.14.1.
“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all Funded Debt;
(b) net obligations under any Swap Agreement;
(c) all Guarantees in respect of Indebtedness of another Person; and
(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under any Swap Agreement
under clause (b).
120.“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document, and (ii) to the extent not otherwise
described in the preceding clause (i), Other Taxes.
-18-
CHAR1\1660342v9

--------------------------------------------------------------------------------



121.“Indemnitee” shall have the meaning specified in Section 11.3.2.
122.“Information” shall mean all information received from the Loan Parties or
any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Loan
Parties or any of their Subsidiaries, provided that, in the case of information
received from the Loan Parties or any of their Subsidiaries after the date of
this Agreement, all such information shall be considered confidential unless
filed with the SEC.
123.“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Governmental Authority under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
124.“Intellectual Property” shall mean all trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises related to intellectual
property, licenses related to intellectual property and other intellectual
property rights.
125.“Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans or Term Loans bear interest under the
LIBOR Rate Option. Subject to the last sentence of this definition, such period
shall be one (1), three (3) or six (6) months. Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be (i)
the Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the LIBOR Rate Option if the Borrower is renewing or
converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.
126.“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
-19-
CHAR1\1660342v9

--------------------------------------------------------------------------------



127. “Involuntary Disposition” shall mean the receipt by Holdings or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.
128.“IRS” shall mean the United States Internal Revenue Service.
129.“ISP98” shall have the meaning specified in Section 11.11.1.
130.“Issuing Lender” shall mean PNC, in its individual capacity as issuer of
Letters of Credit hereunder, together with its permitted successors and assigns.
131.“Law” shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Governmental Authority.
132.“Lender Provided Swap Agreement” shall mean a Swap Agreement which is
provided by (a) any of PNC Bank and its Affiliates, and (b) any Person that (i)
at the time it enters into a Swap Agreement, is a Lender or an Affiliate of a
Lender, or (ii) in the case of a Swap Agreement in effect on or prior to the
Closing Date, is, as of the Closing Date or within thirty (30) days thereafter,
a Lender or an Affiliate of a Lender, and, in each such case, shall have
provided a Secured Party Designation Notice to the Administrative Agent.
133.“Lenders” shall mean the financial institutions named on Schedule 1.1(B) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.
134.“Letter of Credit” shall have the meaning specified in Section 2.9.1.
135.“Letter of Credit Borrowing” shall have the meaning specified in Section
2.9.3.
136.“Letter of Credit Fee” shall have the meaning specified in Section 2.9.2.
137.“Letter of Credit Obligation” shall mean, as of any date of determination,
the aggregate amount available to be drawn under all outstanding Letters of
Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate
Reimbursement Obligations and Letter of Credit Borrowings on such date.
138.“Letter of Credit Sublimit” shall have the meaning specified in Section
2.9.1. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Commitment.
-20-
CHAR1\1660342v9

--------------------------------------------------------------------------------



139.“LIBOR Rate” shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the ICE Benchmark Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. LIBOR may also be expressed by the following formula:
140.    London interbank offered rates quoted by Bloomberg LIBOR = or
appropriate successor as shown on Bloomberg Page BBAM1     1.00 – LIBOR Reserve
Percentage
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. If at any time the LIBOR Rate is less than zero, the LIBOR Rate
shall be deemed to be zero for purposes of this Agreement.
141.“LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii) or
Section 4.1.2(ii), as applicable.
142.“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.
143. “Loan Documents” shall mean this Agreement, each Note, the Administrative
Agent’s Letter, the Collateral Documents, any Guarantor Joinder Agreement, each
Incremental Facility Amendment and any other instruments, certificates or
documents executed and delivered by any Loan Party in connection herewith or
therewith.
144.“Loan Parties” shall mean Holdings, the Borrower and the Guarantors.
145.“Loan Request” shall have the meaning specified in Section 2.5.
-21-
CHAR1\1660342v9

--------------------------------------------------------------------------------



146.“Loans” shall mean collectively and “Loan” shall mean separately all
Revolving Credit Loans, Swing Loans, and Term Loans or any Revolving Credit
Loan, Swing Loan or any Term Loan.
147.“Margin Stock” shall mean as defined in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
“Master Agreement” shall have the meaning specified in the definition of “Swap
Agreement”.
148. “Material Acquisition” shall mean a Permitted Acquisition for which the
Total Acquisition Consideration exceeds $50,000,000.
149.“Material Adverse Effect” shall mean any effect, event, condition, action,
omission, change or state of facts that, individually or in the aggregate, has
resulted in a material adverse effect to (a) the business, financial condition,
operations, liabilities (contingent or otherwise) or properties of Holdings and
its Subsidiaries, taken as a whole; (b) the ability of the Loan Parties, taken
as a whole, to fully and timely perform the Obligations; (c) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party; or (d) the material rights, remedies and
benefits available to, or conferred upon, the Administrative Agent and any
Lender or any holder of Obligations under any Loan Document.
150.“Material Contract” shall mean any Contractual Obligation to which Holdings
or any of its Subsidiaries, or any of their respective assets, are bound (other
than those evidenced by the Loan Documents), for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.
151.“Medicaid” shall mean that government-sponsored entitlement program under
Title XIX, P.L. 89-97 of the Social Security Act, which provides federal grants
to states for medical assistance based on specific eligibility criteria, as set
forth on Section 1396, et seq. of Title 42 of the United States Code.
152.“Medicaid Receivable” shall mean any Receivable with respect to which the
obligor is the United States that arises out of charges reimbursable to the
Borrower of any Subsidiary under Medicaid.
153.“Medicare” shall mean that government-sponsored insurance program under
Title XVIII, P.L. 89-97 of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.
154.“Medicare Receivable” shall mean any Receivable with respect to which the
obligor is the United States that arises out of charges reimbursable to the
Borrower or any Subsidiary under Medicare.
155.“Mortgages” shall mean the mortgages, deeds of trust or deeds to secure debt
that purport to grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in the real property interest
(including with respect to any improvements and fixtures) of the Borrower or any
other Loan Party in real property.
-22-
CHAR1\1660342v9

--------------------------------------------------------------------------------



156.“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 3(37) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed to by, any Loan Party or any of its ERISA Affiliates
or with respect to which any Loan Party or any of its ERISA Affiliates
previously sponsored, maintained or contributed to or was required to
contributed to, and still has liability.
157. “Net Cash Proceeds” shall mean the aggregate cash or Cash Equivalents
proceeds received by Holdings or any of its Subsidiaries in respect of any Asset
Sale, issuance of Equity Interests, Securitization Transaction or issuance of
additional Indebtedness, net of (a) direct costs incurred or estimated costs for
which reserves are maintained, in connection therewith (including, without
limitation, legal, accounting and investment banking fees and expenses, sales
commissions and underwriting discounts), (b) estimated taxes paid or payable
(including, without limitation, sales, use or other transactional taxes and any
net marginal increase in income taxes) as a result thereof and (c) in the case
of any Asset Sale, the amount required to retire any Indebtedness secured by a
Permitted Lien on the related property; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party or any Subsidiary in any Asset Sale, issuance of
Equity Interests, Securitization Transaction or issuance of additional
Indebtedness.
158.“Non-Consenting Lender” shall have the meaning specified in Section 11.1.
159.“Non-Loan Party Subsidiary” shall mean any Subsidiary of Holdings that is
not a Loan Party.
160.“Notes” shall mean collectively, and “Note” shall mean separately, the
Revolving Notes, the Swing Loan Notes and the Term Notes.
161.“Obligations” shall mean any obligation or liability of any of the Loan
Parties, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under or in connection with (i) this Agreement, the Notes, the Letters of
Credit, the Administrative Agent’s Letter or any other Loan Document whether to
the Administrative Agent, any of the Lenders or their Affiliates or other
persons provided for under such Loan Documents, (ii) any Lender Provided Swap
Agreement and (iii) any Other Lender Provided Financial Service Product;
provided, however, that the “Obligations” of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.
162.“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
163.“Order” shall have the meaning specified in Section 2.9.9.
-23-
CHAR1\1660342v9

--------------------------------------------------------------------------------



164.“Organizational Documents” shall mean (a) with respect to any corporation,
its certificate or articles of incorporation or organization, as amended, and
its bylaws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
165.“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient (or
an agent or affiliate thereof) and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
166.“Other Lender Provided Financial Service Product” shall mean agreements or
other arrangements under which (a) any of PNC Bank and its Affiliates, and (b)
any Person that (i) at the time it enters into such agreement or arrangement, is
a Lender or an Affiliate of a Lender, or (ii) in the case of any such agreement
or arrangement in effect on or prior to the Closing Date, is, as of the Closing
Date or within thirty (30) days thereafter, a Lender or an Affiliate of a
Lender, and, in each such case, shall have provided a Secured Party Designation
Notice to the Administrative Agent, provides any of the following products or
services to any of the Loan Parties: (A) credit cards, (B) credit card
processing services, (C) debit cards, (D) purchase cards, (E) ACH transactions,
(F) cash management, including controlled disbursement, accounts or services, or
(G) foreign currency exchange.
167.“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2).
168.“Participant” has the meaning specified in Section 11.8.4.
169.“Participant Register” shall have the meaning specified in Section 11.8.4.
170.“Participation Advance” shall have the meaning specified in Section 2.9.3.
171.“Payment Date” shall mean the first day of each calendar quarter after the
Closing Date, the Expiration Date and the date that the Notes are accelerated in
accordance with Section 9.2.
172.“Payment In Full” and “Paid in Full” shall mean the indefeasible payment in
full in cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.
173.“Payor” shall mean any third party liable for payment for health care items
or services provided or performed by Holdings or any of its Subsidiaries,
including Medicare and Medicaid, private insurance companies, health maintenance
organizations, preferred provider organizations, managed care systems and
alternative delivery systems.
-24-
CHAR1\1660342v9

--------------------------------------------------------------------------------



174.“PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
175.“Pension Plan” shall mean any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Loan Party or any of its ERISA Affiliates or with respect to which any Loan
Party or any of its ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability.
“Permitted Acquisition” shall mean any Acquisition that satisfies the following
conditions:
(a) the Property acquired (or the Property of the Person acquired) in such
Acquisition is a business or is used or useful in a business permitted under
Section 8.2.13;
(b) in the case of an Acquisition of the Equity Interests, the board of
directors (or other comparable governing body, if any) of such other Person
shall have approved the Acquisition;
(c) in the case of an Acquisition with Total Acquisition Consideration greater
than $50,000,000, the Borrower shall have delivered detailed due diligence,
including a third-party quality of earnings report to the Administrative Agent
at least ten (10) days prior to the closing of such Acquisition (or such shorter
period as the Administrative Agent may agree in its sole discretion);
(d) the Standard Conditions are satisfied;
(e) the representations and warranties made each of the Loan Parties in each
Loan Document shall be true and correct in all material respects (except to the
extent such representation or warranty is already qualified by materiality in
which case such representation and warranty shall be true and correct in all
respects) as if made on the date of such Acquisition (after giving effect
thereto), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except to
the extent such representation or warranty is already qualified by materiality
in which case such representation and warranty shall be true and correct in all
respects) as of such earlier date; and
(f) the aggregate Total Acquisition Consideration for all Permitted Acquisitions
of Persons that do not become (and are not required to become) Guarantors
pursuant to Section 8.1.13 and all assets that do not become (and are not
required to become) subject to the security interests created by the Collateral
Documents pursuant to Section 8.1.11, shall not exceed $50,000,000 during the
term of this Agreement (excluding any such Permitted Acquisition that is funded
solely with disbursements from the Unrestricted Cash Equity Account).
176.“Permitted Equity Interests” shall mean Equity Interests of Holdings that do
not contain any requirement to make a cash payment (whether dividends, scheduled
redemptions, mandatory redemptions or otherwise) prior to the date that is 91
days after the latest maturity date applicable to the Loans.

-25-
CHAR1\1660342v9

--------------------------------------------------------------------------------



“Permitted Liens” shall mean each of the Liens permitted pursuant to Section
8.2.2.
“Permitted Refinancing” shall mean any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, (d)
remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, such extended, renewed or
refinanced Indebtedness, (e) does not exceed in a principal amount the
Indebtedness being renewed, extended or refinanced plus reasonable fees and
expenses incurred in connection therewith, and (f) is not incurred, created or
assumed, if any Default or Event of Default has occurred and continues to exist
or would result therefrom.
“Permitted Subordinated Holdings Debt” has the meaning set forth in Section
8.2.1.
177.“Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.
178.“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.
179.“PNC” shall mean PNC Bank, National Association, its successors and assigns.
180.“Prime Rate” shall mean the interest rate per annum announced from time to
time by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.
181.“Principal Office” shall mean the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania.
-26-
CHAR1\1660342v9

--------------------------------------------------------------------------------



182.“Pro Forma Basis” shall mean, for purposes of calculating the financial
covenants set forth in Section 8.2.7 (including for purposes of determining the
Applicable Margin), that any Asset Sale, Involuntary Disposition, Permitted
Acquisition, increase in the Revolving Credit Commitments pursuant to Section
5.14, establishment of an Incremental Term Loan pursuant to Section 5.14,
Restricted Payment or incurrence or prepayment of any Indebtedness or other
transaction required to be calculated under this Agreement on a Pro Forma Basis
shall be deemed to have occurred as of the first day of the most recent four (4)
Fiscal Quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section
8.1.1(a) or (b); provided that, in connection with the foregoing, (i)(A) with
respect to any Asset Sale or Involuntary Disposition, income statement and cash
flow statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (B) with respect to any Acquisition,
income statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (1) such items are not otherwise included in such income statement
items for Holdings and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.1 and (2) such items are supported
by financial statements or other information (including a quality of earnings
report) satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by Holdings or any Subsidiary (including the Person or
property acquired) in connection with such transaction (A) shall be deemed to
have been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as of the relevant date of determination; provided that, to the
extent any transaction is consummated prior to the date a Compliance Certificate
is required to be delivered pursuant to Section 8.1.1(c) for the Fiscal Quarter
ending June 30, 2019, the financial covenants referred to above shall be deemed
to be a reference to the levels required by Section 8.2.7 for the fiscal quarter
ending June 30, 2019.
183.“Property” shall mean an interest of any kind in any property or asset,
whether real, personal or mixed, and whether tangible or intangible.
184.“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
185.“Published Rate” shall mean the rate of interest published each Business Day
in The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
186.“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation,
each Loan Party that, at the time the Guarantee (or grant of security interest,
as applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Loan Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
187.“Ratable Share” shall mean:
i..with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments;
ii..with respect to a Lender’s obligation to make Term Loans and receive
payments, interest, and fees related thereto, the proportion that such Lender’s
Term Loans bears to the Term Loans of all of the Lenders;
-27-
CHAR1\1660342v9

--------------------------------------------------------------------------------



iii..with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) the sum of such Lender’s Revolving Credit
Commitment, unutilized Term Loan Commitment and outstanding Term Loans, by (ii)
the sum of the aggregate amount of the Revolving Credit Commitments, unutilized
Term Loan Commitments and outstanding Term Loans of all Lenders; provided
however that if the Revolving Credit Commitments have terminated or expired, the
computation in this clause shall be determined based upon the Revolving Credit
Loans and not on the current amount of the Revolving Credit Commitments and
provided further, when a Defaulting Lender shall exist, “Ratable Share” shall be
determined without giving effect to any Defaulting Lender’s Commitments or
Loans, as applicable.
188.“Real Estate Asset” shall mean, at any time of determination, any fee
interest then owned by Holdings or any of its Subsidiaries in any real property.
189.“Receivables” shall mean all accounts arising from the sale of goods or the
rendering of services by the Borrower or any Subsidiary existing or hereafter
created, any and all rights to receive payments due on such accounts from any
Payor under or in respect of such account to the extent not evidenced by an
instrument tor chattel paper, and all proceeds of, or in any way derived from,
any of the foregoing, whether directly or indirectly (including all interest,
finance charges and other amounts payable by the obligor in respect thereof).
190.“Recipient” shall mean (i) the Administrative Agent, (ii) any Lender, the
Issuing Lender and any other recipient of any payment to be made by or on
account of any Obligation of any Loan Party hereunder.
191.“Reimbursement Obligation” shall have the meaning specified in
Section 2.9.3.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
192.“Release” shall mean any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
193.“Required Lenders” shall mean Lenders (other than any Defaulting Lender)
having more than 50% of the sum of (i) the aggregate amount of the Revolving
Credit Commitments of the Lenders (excluding any Defaulting Lender) or, after
the termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender), (ii) the aggregate amount of the unutilized
Term Loan Commitments of the Lenders (excluding any Defaulting Lender), and
(iii) the outstanding Term Loans of the Lenders (excluding any Defaulting
Lender).
194.“Required Share” shall have the meaning assigned to such term in Section
5.11.
-28-
CHAR1\1660342v9

--------------------------------------------------------------------------------



195.“Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests of
Holdings or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.
196.“Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and “Revolving Credit Commitments” shall mean
the aggregate Revolving Credit Commitments of all of the Lenders. On the Closing
Date, the aggregate amount of the Revolving Credit Commitments is One Hundred
Million Dollars ($100,000,000).
197.“Revolving Credit Commitment Fee” shall have the meaning specified in
Section 2.3.
198.“Revolving Credit Increase” shall have the meaning specified in Section
5.14.1.
199.“Revolving Credit Loans” shall mean collectively and “Revolving Credit Loan”
shall mean separately all Revolving Credit Loans or any Revolving Credit Loan
made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 or 2.9.3.
200.“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
201.“Revolving Note” shall mean each Revolving Note of the Borrower in the form
of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
202.“Sale and Leaseback Transaction” shall mean, with respect to Holdings or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Loan Party) whereby Holdings or such Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.
203.“Sanctioned Country” shall mean (a) a country, territory or a government of
a country or territory, (b) an agency of the government of a country or
territory, or (c) an organization directly or indirectly owned or controlled by
a country, territory or its government, that is subject to Sanctions.
204.“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals” or any other Sanctions related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).
-29-
CHAR1\1660342v9

--------------------------------------------------------------------------------



205.“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, (c) the European Union, (d) any European Union
member state, (e) Her Majesty’s Treasury of the United Kingdom or (f) any other
relevant sanctions authority.
“SEC” shall mean the United States Securities and Exchange Commission.
“Secured Party Designation Notice” shall mean a notice in the form of Exhibit
1.1(S) (or other writing in form and substance satisfactory to the
Administrative Agent) from a Lender or an Affiliate of a Lender to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Lender
Provided Swap Agreement or Other Lender Provided Financial Service Product, as
appropriate.
206.“Securities” shall mean any stock, shares, partnership interests, limited
liability company interests, voting trust certificates, certificates of interest
or participation in any profitsharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
207.“Securitization Transaction” shall mean any financing or factoring or
similar transaction (or series of such transactions) entered by Holdings or any
of its Subsidiaries pursuant to which Holdings or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate or any other
Person.
208.“Security and Pledge Agreement” shall mean the Security and Pledge Agreement
executed and delivered by each of the Loan Parties to the Administrative Agent
for the benefit of the holders of the Obligations.
209.“Series A Preferred Stock” shall mean the Series A Convertible Preferred
Stock issued by Holdings on December 30, 2015.
210.“Settlement Date” shall mean the Business Day on which the Administrative
Agent elects to effect settlement pursuant Section 5.11.
-30-
CHAR1\1660342v9

--------------------------------------------------------------------------------



211.“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
212. “Specified Loan Party” shall mean any Loan Party that is, at the time on
which the Guarantee (or grant of security interest, as applicable) becomes
effective with respect to a Swap Obligation, a corporation, partnership,
proprietorship, organization, trust or other entity that would not be an
“eligible contract participant” under the Commodity Exchange Act at such time
but for the effect of Section 12.8.
213.“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.
214.“Standard Conditions” shall mean with respect to any transaction: (a) no
Default or Event of Default shall have occurred and be continuing or would
result from such transaction; and (b) the Borrower shall have delivered to the
Administrative Agent a pro forma Compliance Certificate demonstrating that after
giving effect to such transaction on a Pro Forma Basis (i) the Loan Parties
would be in compliance with the financial covenants contained in Sections
8.2.7(i) and (ii) recomputed as of the end of the period of the four Fiscal
Quarters most recently ended for which Holdings has delivered financial
statements pursuant to Section 8.1.1(a) or (b), and (ii) solely with respect to
Section 8.2.1(x), the Consolidated Leverage Ratio recomputed as of the end of
the period of the four Fiscal Quarters most recently ended for which Holdings
has delivered financial statements pursuant to Section 8.1.1(a) or (b) would be
0.25 less than the maximum Consolidated Leverage Ratio permitted under Section
8.2.7(i) as of the end of the period of the four Fiscal Quarters most recently
ended for which Holdings has delivered financial statements pursuant to Section
8.1.1(a) or (b).
215.“Subordinated Debt” shall mean (a) Permitted Subordinated Holdings Debt and
(b) any other Indebtedness of Holdings or any of its Subsidiaries that by its
terms is expressly subordinated in right of payment to the prior payment of the
Obligations under this Agreement on terms and conditions, and evidenced by
documentation, reasonably satisfactory to the Administrative Agent.
216.“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than fifty percent (50%) of the Voting Stock is at
the time owned or controlled, directly or indirectly, by that Person, or the
accounts of which would be consolidated with those of such Person in its
consolidated financial statements in accordance with GAAP, if such statements
were prepared as of such date, or one or more of the other Subsidiaries of that
Person or a combination thereof; provided, in determining the percentage of
ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding. Unless otherwise provided, “Subsidiary” shall refer to
a Subsidiary of Holdings.
-31-
CHAR1\1660342v9

--------------------------------------------------------------------------------



217.“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
218. “Swap Obligation” shall mean with respect to any Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” shall mean, in respect of any one or more Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreement has been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreement, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Agreements (which may include a Lender or any Affiliate of a
Lender).
219.“Swing Loan Commitment” shall mean PNC’s commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount
not to exceed $10,000,000. The Swing Loan Commitment is part of, and not in
addition to, the Revolving Credit Commitment.
220.“Swing Loan Lender” shall mean PNC, in its capacity as a lender of Swing
Loans.
221.“Swing Loan Note” shall mean each Swing Loan Note of the Borrower in the
form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
222.“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 hereof.
223.“Swing Loans” shall mean collectively and “Swing Loan” shall mean separately
all Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 hereof.
224.“Synthetic Lease” shall mean a lease transaction under which the parties
intend that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
-32-
CHAR1\1660342v9

--------------------------------------------------------------------------------



225.“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
226.“Term Loan Commitment” shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” as such Commitment is thereafter assigned
or modified and “Term Loan Commitments” shall mean the aggregate Term Loan
Commitments of all of the Lenders. On the Closing Date, the aggregate principal
amount of the Term Loan Commitments of all of the Lenders is One Hundred Fifty
Million Dollars ($150,000,000).
227.“Term Loan Commitment Fee” shall have the meaning specified in Section 3.3.
228.“Term Loans” shall have the meaning specified in Section 3.1.
229.“Term Note” shall mean each Term Note of the Borrower in the form of
Exhibit 1.1(N)(3) evidencing the Term Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
230.“Title Policy” means as defined in Section 8.1.10(b)(iii).
231.“Total Acquisition Consideration” shall mean, with respect to any
Acquisition, as at the date of entering into any agreement therefor, the sum of
the following (without duplication): (a) the value of the Equity Interests of
the Borrower or any Subsidiary to be transferred in connection with such
Acquisition, (b) the amount of any cash and fair market value of other property
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition, (d) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Borrower
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (e) all amounts paid in respect of covenants not to compete and
consulting agreements that should be recorded on the financial statements of the
Borrower and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (f) the aggregate fair market
value of all other consideration given by the Borrower or any Subsidiary in
connection with such Acquisition. For purposes of determining the Total
Acquisition Consideration for any transaction, the Equity Interests of the
Borrower shall be valued in accordance with GAAP.
232.“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).
233.“UCP” shall have the meaning specified in Section 11.11.1.
234.“Unfinanced Capital Expenditures” means Consolidated Capital Expenditures to
the extent not financed with Indebtedness (other than Revolving Credit Loans).
-33-
CHAR1\1660342v9

--------------------------------------------------------------------------------



235.“United States” or “U.S.” shall mean the United States of America.
236.“Unrestricted Cash Equity Account” shall mean a Deposit Account or
Securities Account (as defined in the UCC) of Holdings that has been established
for the sole purpose of holding cash and Cash Equivalents that are the proceeds
of any issuance by Holdings of Permitted Equity Interests after the Closing
Date; provided that (i) such account has been designated as such, in writing, by
Holdings to the Administrative Agent, (ii) no funds other than cash and Cash
Equivalents that are the proceeds of the issuances of such Permitted Equity
Interests are maintained or deposited in such account and (iii) such account is
either an Approved Deposit Account or a Securities Account subject to a
securities account control agreement in form and substance reasonably
satisfactory to the Administrative Agent, as applicable.
237.“USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
238.“U.S. Person” shall mean any Person that is a “United States person” as
defined in Section 7701(a)(30) of the Code.
239.“U.S. Tax Compliance Certificate” shall have the meaning specified in
Section 5.9.7.
240.“Voting Stock” shall mean, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.
241.“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one- twelfth) that will elapse
between such date and the making of such payment by (ii) the then outstanding
principal amount of such Indebtedness
242.“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any other
Person all of the Equity Interests of which (other than (x) directors’
qualifying shares and (y) shares issued to foreign nationals to the extent
required by applicable Law) are owned by such Person directly and/or through
other wholly-owned Subsidiaries of such Person.
243.“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
244.“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
-34-
CHAR1\1660342v9

--------------------------------------------------------------------------------



a.Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) any reference to any law
shall include all statutory and regulatory rules, regulations, orders and
provisions consolidating, amending, replacing or interpreting such law and any
references to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time;
(vii) relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding,” and “through” means “through and
including”; (viii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(ix) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (x) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time. Any reference herein
to a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company (or other legal entity), or an
allocation of assets to a series of a limited liability company (or other legal
entity) (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company (or other legal
entity) shall constitute a separate Person hereunder (and each division of any
limited liability company (or other legal entity) that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).
-35-
CHAR1\1660342v9

--------------------------------------------------------------------------------



b.Accounting Principles; Changes in GAAP; Pro Forma Basis. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 (and all defined terms used in the
definition of any accounting term used in Section 8.2) shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the Closing
Date applied on a basis consistent with those used in preparing the financial
statements referred to in Section 6.1.7. Notwithstanding the foregoing, if the
Borrower notifies the Administrative Agent in writing that the Borrower wishes
to amend any financial covenant in Section 8.2.7 of this Agreement, any related
definition and/or the definition of the term Consolidated Leverage Ratio for
purposes of interest, Letter of Credit Fee and Commitment Fee determinations to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of such financial covenants and/or interest, Letter of Credit Fee
or Commitment Fee determinations (or if the Administrative Agent notifies the
Borrower in writing that the Required Lenders wish to amend any financial
covenant in Section 8.2.7, any related definition and/or the definition of the
term Consolidated Leverage Ratio for purposes of interest, Letter of Credit Fee
and Commitment Fee determinations to eliminate the effect of any such change in
GAAP), then the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties’
compliance with such covenants and/or the definition of the term Consolidated
Leverage Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenants or definitions are amended in a manner satisfactory
to the Borrower and the Required Lenders, and the Loan Parties shall provide to
the Administrative Agent, when they deliver their financial statements pursuant
to Section 8.1.1 of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent. Notwithstanding the above, the
parties hereto acknowledge and agree that all calculations of the financial
covenants in Section 8.2.7, including for purposes of determining the Applicable
Margin, shall be made on a Pro Forma Basis. Notwithstanding the above, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded. Notwithstanding the foregoing, any
lease that would have been characterized as an operating lease in accordance
with GAAP prior to the date of the Borrowers’ adoption of ASC 842 (whether or
not such lease was in effect on such date) shall not be a capital lease, and any
such lease shall be, for purposes of the definition of Indebtedness, treated as
though it were reflected on the Borrowers’ financial statements in the same
manner as an operating lease would have been reflected prior to the Borrowers’
adoption of ASC 842.
245.REVOLVING CREDIT AND SWING LOAN FACILITIES
a.Revolving Credit Commitments.
i..Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the Closing Date to (but not including) the
Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate amount of Revolving Credit Loans from such Lender shall not exceed
such Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of
the outstanding Swing Loans and Letter of Credit Obligations and (ii) the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.
ii..Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans (the
“Swing Loans”) to the Borrower at any time or from time to time after the
Closing Date to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of the Swing Loan Commitment, provided
that after giving effect to such Swing Loan, the Revolving Facility Usage shall
not exceed the aggregate Revolving Credit Commitments of the Lenders. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrower may borrow, repay and reborrow pursuant to this Section
2.1.2.
-36-
CHAR1\1660342v9

--------------------------------------------------------------------------------



b.Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 in accordance with its Ratable Share. The
aggregate of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrower at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.
c.Revolving Credit Commitment Fees. Accruing from the Closing Date until the
Expiration Date, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender according to its Ratable Share, a nonrefundable
commitment fee (the “Revolving Credit Commitment Fee”) equal to the Applicable
Commitment Fee Rate (computed on the basis of a 360-day year) multiplied by the
average daily difference between the amount of (i) the Revolving Credit
Commitments and (ii) the Revolving Facility Usage (provided however, that solely
in connection with determining the share of each Lender in the Revolving Credit
Commitment Fee, the Revolving Facility Usage with respect to the portion of the
Revolving Credit Commitment Fee allocated to PNC shall include the full amount
of the outstanding Swing Loans, and with respect to the portion of the Revolving
Credit Commitment Fee allocated by the Administrative Agent to all of the
Lenders other than PNC, such portion of the Revolving Credit Commitment Fee
shall be calculated (according to each such Lender’s Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Revolving Credit Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Revolving Credit Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Revolving Credit Commitment Fee shall accrue with
respect to the Revolving Credit Commitment of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Revolving Credit Commitment Fees shall be payable in
arrears on each Payment Date.
d.Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Revolving
Credit Commitment Fees, and the full amount of interest accrued on the principal
sum to be prepaid (and all amounts referred to in Section 5.10 hereof) to the
extent necessary to cause the aggregate Revolving Facility Usage after giving
effect to such prepayments to be equal to or less than the Revolving Credit
Commitments as so reduced or terminated. Any notice to reduce the Revolving
Credit Commitments under this Section 2.4 shall be irrevocable.
e.Revolving Credit Loan Requests; Swing Loan Requests.
-37-
CHAR1\1660342v9

--------------------------------------------------------------------------------



i..Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2, by
delivering to the Administrative Agent, not later than 10:00 a.m., (i) three (3)
Business Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans to which the LIBOR Rate Option applies or the conversion
to or the renewal of the LIBOR Rate Option for any Loans; and (ii) the same
Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.5.1 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amounts shall be in (x)
integral multiples of $1,000,000 and not less than $2,000,000 for each Borrowing
Tranche under the LIBOR Rate Option, and (y) integral multiples of $500,000 and
not less than $1,000,000 for each Borrowing Tranche under the Base Rate Option.
ii..Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request the Swing Loan Lender to
make Swing Loans by delivery to the Swing Loan Lender not later than 12:00 noon
on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $100,000.
f.Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
i..Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5, notify the
Lenders of its receipt of such Loan Request specifying the information provided
by the Borrower and the apportionment among the Lenders of the requested
Revolving Credit Loans as determined by the Administrative Agent in accordance
with Section 2.2. Each Lender shall remit the principal amount of each Revolving
Credit Loan to the Administrative Agent such that the Administrative Agent is
able to, and the Administrative Agent shall, to the extent the Lenders have made
funds available to it for such purpose and subject to Section 7.2, fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2.
-38-
CHAR1\1660342v9

--------------------------------------------------------------------------------



ii..Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.6.1 and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
iii..Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.5.2, fund such
Swing Loan to the Borrower in U.S. Dollars and immediately available funds at
the Principal Office prior to 4:00 p.m. on the Borrowing Date.
iv..Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
v..Borrowings to Repay Swing Loans.
(i) PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 without regard to any of the requirements of that
provision. PNC shall provide notice to the Lenders (which may be telephonic or
written notice by letter, facsimile or telex) that such Revolving Credit Loans
are to be made under this Section 2.6.5 and of the apportionment among the
Lenders, and the Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.5.1
are then satisfied) by the time PNC so requests, which shall not be earlier than
3:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.
(ii) If for any reason Revolving Credit Loans are not made pursuant to
Section 2.6.5(i) in an amount sufficient to repay any amounts owed to the Swing
Loan Lender in respect of any outstanding Swing Loans on or before the third
Business Day after demand for payment thereof by the Swing Loan Lender, each
Lender holding a Revolving Credit Commitment shall be deemed to, and hereby
agrees to, have purchased a participation in such outstanding Swing Loans, and
in an amount equal to its Ratable Share of the applicable unpaid amount together
with accrued interest thereon; provided that any such participation purchased by
a Lender shall be limited to an amount that would not cause the amount of such
Lender’s Revolving Credit Loans and participation in Swing Loans (after giving
effect to such participation) plus its Ratable Share of Letter of Credit
Obligations to exceed its Revolving Credit Commitment. On the Business Day that
notice is provided by the Swing Loan Lender (or by the 11:00 a.m. on the
following Business Day if such notice is provided after 2:00 p.m.), each Lender
holding a Revolving Credit Commitment shall deliver to the Swing Loan Lender an
amount equal to its respective participation in the applicable unpaid amount in
immediately available funds at the Principal Office of the Swing Loan Lender. In
order to evidence such participation each Lender holding a Revolving Credit
Commitment agrees to enter into a participation agreement at the request of the
Swing Loan Lender in form and substance reasonably satisfactory to the Swing
-39-
CHAR1\1660342v9

--------------------------------------------------------------------------------



Loan Lender. In the event any Lender holding a Revolving Credit Commitment fails
to make available to the Swing Loan Lender the amount of such Lender’s
participation as provided in this paragraph, the Swing Loan Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three (3) Business Days at the rate customarily used by the
Swing Loan Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable. Notwithstanding anything contained herein to the
contrary, each Lender’s obligation to make Revolving Credit Loans for the
purpose of repaying any Swing Loans pursuant to Section 2.6.5(i) above and each
Lender’s obligation to purchase a participation in any unpaid Swing Loans
pursuant to this Section 2.6.5(ii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Loan Lender, any Loan Party or any other Person for any reason whatsoever; (B)
the occurrence or continuation of a Default or Event of Default; (C) any adverse
change in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of any Loan Party; (D) any breach of this Agreement or
any other Loan Document by any party thereto; or (E) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing;
provided that such obligations of each Lender are subject to the condition that
the Swing Loan Lender had not received prior notice from the Borrower or the
Required Lenders that any of the conditions under Section 7.2 to the making of
the applicable Swing Loans were not satisfied at the time such Swing Loans were
made.
vi..Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.6.3, without the
requirement for a specific request from the Borrower pursuant to Section 2.5.2,
PNC as the Swing Loan Lender may make Swing Loans to the Borrower in accordance
with the provisions of the agreements between the Borrower and such Swing Loan
Lender relating to the Borrower’s deposit, sweep and other accounts at such
Swing Loan Lender and related arrangements and agreements regarding the
management and investment of the Borrower’s cash assets as in effect from time
to time (the “Cash Management Agreements”) to the extent of the daily aggregate
net negative balance in the Borrower’s accounts which are subject to the
provisions of the Cash Management Agreements. Swing Loans made pursuant to this
Section 2.6.6 in accordance with the provisions of the Cash Management
Agreements shall (i) be subject to the limitations as to aggregate amount set
forth in Section 2.1.2, (ii) not be subject to the limitations as to individual
amount set forth in Section 2.5.2, (iii) be payable by the Borrower, both as to
principal and interest, at the rates and times set forth in the Cash Management
Agreements (but in no event later than the Expiration Date), (iv) not be made at
any time after such Swing Loan Lender has received written notice of the
occurrence of an Event of Default and so long as such shall continue to exist,
or, unless consented to by the Required Lenders, a Default and so long as such
shall continue to exist, (v) if not repaid by the Borrower in accordance with
the provisions of the Cash Management Agreements, be subject to each Lender’s
obligation pursuant to Section 2.6.5, and (vi) except as provided in the
foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.
g.Notes. The Obligation of the Borrower to repay the aggregate unpaid principal
amount of the Revolving Credit Loans, Swing Loans and Term Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a Revolving
Note, a Swing Loan Note and a Term Note, dated the Closing Date payable to such
Lender in a face amount equal to the Revolving Credit Commitment, Swing Loan
Commitment or Term Loan Commitment, as applicable, of such Lender.
-40-
CHAR1\1660342v9

--------------------------------------------------------------------------------



h.Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
certain existing Indebtedness of Holdings and its Subsidiaries, including the
Existing Credit Agreement, (ii) to pay costs and expenses in connection
therewith, and (iii) for general corporate and working capital purposes,
including Permitted Acquisitions, Restricted Payments permitted hereunder and
Consolidated Capital Expenditures permitted hereunder.
i.Letter of Credit Subfacility.
i..Issuance of Letters of Credit. The Borrower or any Loan Party may at any
time prior to the Expiration Date request the issuance of a standby letter of
credit (each a “Letter of Credit”) on behalf of itself or another Loan Party, or
the amendment or extension of an existing Letter of Credit, by delivering or
having such other Loan Party deliver to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least five (5) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof. Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 is not satisfied, then,
subject to the terms and conditions hereof and in reliance on the agreements of
the other Lenders set forth in this Section 2.9, the Issuing Lender or any of
the Issuing Lender’s Affiliates will issue the proposed Letter of Credit or
agree to such amendment or extension; provided that each Letter of Credit shall
(A) have a maximum maturity of twelve (12) months from the date of issuance, and
(B) in no event expire later than the Expiration Date; provided further that in
no event shall (i) the Letter of Credit Obligations exceed, at any one time,
$10,000,000 (the “Letter of Credit Sublimit”) or (ii) the Revolving Facility
Usage exceed, at any one time, the Revolving Credit Commitments. Each request by
the Borrower for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 after giving effect to
the requested issuance, amendment or extension of such Letter of Credit.
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to the beneficiary thereof, the applicable Issuing Lender will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
ii..Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the account of each Lenders in accordance with its Ratable Share a fee
(the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate
on the daily amount available to be drawn under each Letter of Credit, and
(ii) to the Issuing Lender for its own account a fronting fee equal to 0.125%
per annum on the daily maximum amount available to be drawn under each Letter of
Credit. All Letter of Credit Fees and fronting fees shall be computed on the
basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The Borrower shall also pay to the Issuing Lender for the Issuing
Lender’s sole account the Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.
-41-
CHAR1\1660342v9

--------------------------------------------------------------------------------



iii..Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
(i) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender will promptly notify the
Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice prior to 3:00 pm, the Borrower shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender on each date that an amount is
paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender;
provided, that, if the Borrower receives such notice after 3:00 p.m. on the
Drawing Date, the Borrower shall reimburse the Issuing Lender by 12:00 noon on
the next Business Day. In the event the Borrower fails to reimburse the Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit at the times and on the dates specified in the
immediately preceding sentence, the Administrative Agent will promptly notify
each Lender thereof, and the Borrower shall be deemed to have requested that
Revolving Credit Loans be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 other than any notice requirements. Any
notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.9.3(i) may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
(ii) Each Lender shall upon any notice pursuant to Section 2.9.3(i) make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrower in that amount. If any Lender so notified fails
to make available to the Administrative Agent for the account of the Issuing
Lender the amount of such Lender’s Ratable Share of such amount by no later than
2:00 p.m. on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Rate during the first three (3) days following the Drawing Date and (ii) at a
rate per annum equal to the rate applicable to Revolving Credit Loans under the
Base Rate Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3(i) above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9.3(ii).
(iii) With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3(i), because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 other than any notice
requirements, or for any other reason, the Borrower shall be deemed to have
incurred from the Issuing Lender a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand
-42-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 shall be deemed to be a payment in respect of
its participation in such Letter of Credit Borrowing (each a “Participation
Advance”) from such Lender in satisfaction of its participation obligation under
this Section 2.9.3.
iv..Repayment of Participation Advances.
(i) Upon (and only upon) receipt by the Administrative Agent for the account of
the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
(ii) If the Administrative Agent is required at any time to return to any Loan
Party, or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Rate in effect from time to time.
v..Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
vi..Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.
-43-
CHAR1\1660342v9

--------------------------------------------------------------------------------



vii..Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3, as a result of a
drawing under a Letter of Credit, and the Obligations of the Borrower to
reimburse the Issuing Lender upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.9 under all circumstances, including
the following circumstances:
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1, 2.5, 2.6 or 7.2 or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under
Section 2.9.3;
(iii) any lack of validity or enforceability of any Letter of Credit;
(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three (3) Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

-44-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x) any breach of this Agreement or any other Loan Document by any party
thereto;
(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;
(xii) the fact that an Event of Default or a Default shall have occurred and be
continuing;
(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
viii..Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel)
which the Issuing Lender or any of its Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (A) the gross negligence or willful misconduct of the
Issuing Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any
of Issuing Lender’s Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority.
-45-
CHAR1\1660342v9

--------------------------------------------------------------------------------



ix..Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Governmental Authority, and
none of the above shall affect or impair, or prevent the vesting of, any of the
Issuing Lender’s or its Affiliates rights or powers hereunder. Nothing in the
preceding sentence shall relieve the Issuing Lender from liability for the
Issuing Lender’s gross negligence or willful misconduct in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall the Issuing Lender or its Affiliates be liable to
any Loan Party for any indirect, consequential, incidental, punitive, exemplary
or special damages or expenses (including attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
Without limiting the generality of the foregoing, in the absence of gross
negligence or willful misconduct, the Issuing Lender and each of its Affiliates
(i) may rely on any oral or other communication believed in good faith by the
Issuing Lender or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Issuing Lender or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith in the absence of gross negligence, shall not put the Issuing Lender or
its Affiliates under any resulting liability to the Borrower or any Lender.
x..Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
246.Term Loans
-46-
CHAR1\1660342v9

--------------------------------------------------------------------------------



a.Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties set forth herein, each Lender
severally agrees to make its portion of term loans (the “Term Loans”) to the
Borrower in Dollars on the Closing Date and thereafter in one or more draws
during the Delayed Draw Term Loan Availability Period in an aggregate amount of
all Term Loans made by such Lender not to exceed such Lender’s Term Loan
Commitment, and in an aggregate amount of all Term Loans made by the Lenders not
to exceed the Term Loan Commitment of all Lenders.
b.Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms .
(i) The obligations of each Lender to make Term Loans to the Borrower shall be
in the proportion that such Lender’s Term Loan Commitment bears to the Term Loan
Commitments of all Lenders, but the aggregate principal amount of all Term Loans
made by such Lender shall not exceed its Term Loan Commitment. The failure of
any Lender to make a Term Loan shall not relieve any other Lender of its
obligations to make a Term Loan nor shall it impose any additional liability on
any other Lender hereunder. The Lenders shall have no obligation to make Term
Loans hereunder after the Delayed Draw Term Loan Availability Period. The Term
Loan Commitments are not revolving credit commitments, and, once repaid, the
Borrower shall not have the right to reborrow any Term Loan under Section 3.1.
(ii) The Borrower shall repay the outstanding principal amount of the Term Loans
in consecutive quarterly installments on the last day of each calendar quarter
in an amount equal to the percentage amount set forth below opposite such
calendar quarter end of the sum of (A) the initial principal amount of the Term
Loans on the Closing Date plus (B) the aggregate principal amount of all draws
of the Term Loans made after the Closing Date and at least one full calendar
quarter prior to the applicable calendar quarter payment date (which payment
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 5.7), unless
accelerated sooner pursuant to Section 9.2:

Calendar Quarters EndedQuarterly Percentage Amortization AmountSeptember 30,
2019, December 31, 2019, March 31, 2020 and June 30, 20201.25%September 30,
2020, December 31, 2020, March 31, 2021 and June 30, 20211.25%September 30,
2021, December 31, 2021, March 31, 2022 and June 30, 20221.875%September 30,
2022, December 31, 2022, March 31, 2023 and June 30, 20231.875%September 30,
2023 and each calendar quarter ending thereafter2.50%



provided, however, that (i) the final principal repayment installment of the
Term Loans shall be repaid on the Expiration Date and in any event shall be in
an amount equal to the aggregate principal amount of all Term Loans outstanding
on such date and (ii) (A) if any principal repayment installment to be made by
the Borrower (other than principal repayment installments on Loans under the
LIBOR Rate Option) shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the next succeeding Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be, and (B) if any principal repayment installment to be
made by the Borrower on Loans under the LIBOR Rate Option shall come due on a
day other than a Business Day, such principal repayment installment shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such principal repayment installment into another calendar
month, in which event such principal repayment installment shall be due on the
immediately preceding Business Day.
-47-
CHAR1\1660342v9

--------------------------------------------------------------------------------



c.Term Loan Commitment Fees. Accruing at all times during the Delayed Draw Term
Loan Availability Period, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender according to its Ratable Share, a nonrefundable
commitment fee (the “Term Loan Commitment Fee”) equal to the Applicable
Commitment Fee Rate (computed on the basis of a 360-day year) multiplied by the
average daily unutilized Term Loan Commitment of such Lender; provided, further,
that any Term Loan Commitment Fee accrued with respect to the Term Loan
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Term Loan Commitment Fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no Term
Loan Commitment Fee shall accrue with respect to the Term Loan Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Term Loan Commitment Fees
shall be payable in arrears on each Payment Date.
d.Termination or Reduction of Term Loan Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the unutilized Term Loan Commitments or, from
time to time, to reduce the aggregate amount of the unutilized Term Loan
Commitments (ratably among the Lenders in proportion to their Ratable Shares).
Any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple thereof, and shall reduce permanently the unutilized Term Loan
Commitments then in effect. Any notice to reduce the Term Loan Commitments under
this Section 3.4 shall be irrevocable.
e.Term Loan Requests . Except as otherwise provided herein, the Borrower may
from time to time during the Delayed Draw Term Loan Availability Period request
the Lenders to make Term Loans, or renew or convert the Interest Rate Option
applicable to existing Term Loans pursuant to Section 4.2, by delivering to the
Administrative Agent, not later than 10:00 a.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Term Loans to
which the LIBOR Rate Option applies or the conversion to or the renewal of the
LIBOR Rate Option for any Loans; and (ii) the same Business Day of the proposed
Borrowing Date with respect to the making of a Term Loan to which the Base Rate
Option applies or the last day of the preceding Interest Period with respect to
the conversion to the Base Rate Option for any Loan, of a duly completed Loan
Request or a request by telephone immediately confirmed in writing by a Loan
Request, it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amounts shall be in (x) integral multiples of $1,000,000 and not less than
$2,000,000 for each Borrowing Tranche under the LIBOR Rate Option, and (y)
integral multiples of $500,000 and not less than $1,000,000 for each Borrowing
Tranche under the Base Rate Option.
f.Making Term Loans; Presumptions by the Administrative Agent.
i..Making Term Loans. The Administrative Agent shall, promptly after receipt
by it of a Loan Request for Term Loans pursuant to Section 3.5, notify the
Lenders of its receipt of such Loan Request specifying the information provided
by the Borrower and the apportionment among the Lenders of the requested Term
Loans as determined by the Administrative Agent in accordance with Section 3.2.
Each Lender shall remit the principal amount of each Term Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2, fund such Term Loans to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m., on the applicable Borrowing Date; provided that if any
Lender fails to remit such funds to the Administrative Agent in a timely manner,
the Administrative Agent may elect in its sole discretion to fund with its own
funds the Term Loans of such Lender on such Borrowing Date, and such Lender
shall be subject to the repayment obligation in Section 3.6.2.
-48-
CHAR1\1660342v9

--------------------------------------------------------------------------------



ii..Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Term
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Term Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
3.6.1 and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Loans under the Base Rate Option. If such Lender pays its share of the
applicable Term Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Term Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.


247.INTEREST RATES
a.Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than ten (10) Borrowing Tranches
in the aggregate among all of the Loans and provided further that if an Event of
Default or Default exists and is continuing, the Borrower may not request,
convert to, or renew the LIBOR Rate Option for any Loans and, if an Event of
Default exists, the Required Lenders may demand that all existing Borrowing
Tranches bearing interest under the LIBOR Rate Option shall be converted
immediately to the Base Rate Option, subject to the obligation of the Borrower
to pay any indemnity under Section 5.10 in connection with such conversion. If
at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate.
i..Revolving Credit Interest Rate Options; Swing Loan Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:
(a)Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
-49-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(b)Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.
Subject to Section 4.3, only the Base Rate Option applicable to Revolving Credit
Loans shall apply to the Swing Loans.
ii..Term Loan Interest Rate Options . The Borrower shall have the right to
select from the following Interest Rate Options applicable to the Term Loans:
(a)Term Loan Base Rate Option: A fluctuating rate per annum (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
equal to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
(b)Term Loan LIBOR Rate Option: A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the LIBOR Rate as determined
for each applicable Interest Period plus the Applicable Margin.
iii..Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
b.Interest Periods. At any time when the Borrower shall select, convert to or
renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:
i..Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1; and
ii..Renewals. In the case of the renewal of a LIBOR Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.
c.Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, automatically in the case of an Event of Default under Section
9.1.1, Section 9.1.6 or Section 9.1.7 and otherwise at the discretion of the
Administrative Agent or upon written demand by the Required Lenders to the
Administrative Agent:
i..Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2 or
Section 4.1, respectively, shall be increased by 2.0% per annum;
-50-
CHAR1\1660342v9

--------------------------------------------------------------------------------



ii..Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and
iii..Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.
d.LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
i..Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:
(a)adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or
(b)a contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to the LIBOR Rate,
then the Administrative Agent shall have the rights specified in Section 4.4.3.
ii..Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
(a)the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Governmental Authority or with any request or directive of any such Governmental
Authority (whether or not having the force of Law), or
(b)such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or
(c)after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market, then the Administrative Agent shall have the rights specified
in Section 4.4.3.
-51-
CHAR1\1660342v9

--------------------------------------------------------------------------------



iii..Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 above, the Administrative Agent shall promptly so
notify the Lenders and the Borrower thereof, and in the case of an event
specified in Section 4.4.2 above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrower to select,
convert to or renew a LIBOR Rate Option shall be suspended until the
Administrative Agent shall have later notified the Borrower, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1 and
the Borrower has previously notified the Administrative Agent of its selection
of, conversion to or renewal of a LIBOR Rate Option and such Interest Rate
Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Lender notifies the
Administrative Agent of a determination under Section 4.4.2, the Borrower shall,
subject to the Borrower’s indemnification Obligations under Section 5.10, as to
any Loan of the Lender to which a LIBOR Rate Option applies, on the date
specified in such notice either convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or prepay such Loan in accordance
with Section 5.6. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.
e.Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2, the Borrower
shall be deemed to have converted such Borrowing Tranche to the Base Rate
Option, as applicable to Revolving Credit Loans or Term Loans as the case may
be, commencing upon the last day of the existing Interest Period.
-52-
CHAR1\1660342v9

--------------------------------------------------------------------------------



f.LIBOR Replacement Rate. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, but without limiting Sections 4.4.1
and 4.4.2 above, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), or the Borrower or Required Lenders notify the Administrative Agent
(with in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders (as applicable) shall have determined (which
determination likewise shall be final and conclusive and binding upon all
parties hereto), that (i) the circumstances described in Section 4.4.1 have
arisen and that such circumstances are unlikely to be temporary, (ii) the
relevant administrator of LIBOR or an Issuing Body having or purporting to have
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining interest rates for loans in the applicable currency, or
(iii) syndicated credit facilities among national and/or regional banks active
in leading and participating in such facilities currently being executed, or
that include language similar to that contained in this Section 4.6, are being
executed or amended (as applicable) to incorporate or adopt a new interest rate
to replace LIBOR for determining interest rates for loans in the applicable
currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate rate of interest, giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative rates of interest (any such
proposed rate, a “LIBOR Replacement Rate”), and make such other related changes
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 4.6 (provided, that any definition of the LIBOR
Replacement Rate shall specify that in no event shall such LIBOR Replacement
Rate be less than zero for purposes of this Agreement) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth (5th) Business
Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. The LIBOR Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such LIBOR Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification to application by the Administrative Agent made as so
determined shall not require the consent of, or consultation with, any of the
Lenders). For the avoidance of doubt, the parties hereto agree that unless and
until a LIBOR Replacement Rate is determined and an amendment to this Agreement
is entered into to effect the provisions of this Section 4.6, if the
circumstances under clauses (i) and (ii) of this Section 4.6 exist, the
provisions of Section 4.4.1 shall apply.


248.PAYMENTS; Defaulting Lenders; Incremental Facilities
a.Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
11:00 a.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC with respect
to the Swing Loans and for the ratable accounts of the Lenders with respect to
the Revolving Credit Loans or Term Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 11:00 a.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Federal Funds Rate with respect to the amount of
such payments for each day held by the Administrative Agent and not distributed
to the Lenders. The Administrative Agent’s and each Lender’s statement of
account, ledger or other relevant record shall, in the absence of manifest
error, be conclusive as the statement of the amount of principal of and interest
on the Loans and other amounts owing under this Agreement.
b.Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans shall
be allocated to each Lender according to its Ratable Share, and each selection
of, conversion to or renewal of any Interest Rate Option and each payment or
prepayment by the Borrower with respect to principal, interest, Commitment Fees
and Letter of Credit Fees (but excluding the Administrative Agent’s Fee and the
Issuing Lender’s fronting fee) shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Section 4.4.3 in the
case of an event specified in Section 4.4, 5.6.2 or 5.8) be payable ratably
among the Lenders entitled to such payment in accordance with the amount of
principal, interest, Commitment Fees and Letter of Credit Fees, as set forth in
this Agreement. Notwithstanding any of the foregoing, each borrowing or payment
or prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5.
-53-
CHAR1\1660342v9

--------------------------------------------------------------------------------



c.Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(a)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(b)the provisions of this Section 5.3 shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
d.Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
e.Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 shall be due on
the date such mandatory prepayment is due. Interest on the principal amount of
each Loan or other monetary Obligation shall be due and payable on demand after
such principal amount or other monetary Obligation becomes due and payable
(whether on the stated Expiration Date, upon acceleration or otherwise).
f.Voluntary Prepayments.
-54-
CHAR1\1660342v9

--------------------------------------------------------------------------------



i..Right to Prepay. The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 below, in Section 5.8 and Section 5.10). Whenever
the Borrower desires to prepay any part of the Loans, it shall provide a
prepayment notice to the Administrative Agent by 1:00 p.m. at least one (1)
Business Day prior to the date of prepayment of the Revolving Credit Loans or
Term Loans or no later than 1:00 p.m. on the date of prepayment of Swing Loans,
setting forth the following information: (i) the date, which shall be a Business
Day, on which the proposed prepayment is to be made; (ii) a statement indicating
the application of the prepayment between the Revolving Credit Loans, Term Loans
and Swing Loans; (iii) a statement indicating the application of the prepayment
between Loans to which the Base Rate Option applies and Loans to which the LIBOR
Rate Option applies; and (iv) the total principal amount of such prepayment,
which shall not be less than the lesser of (A) the Revolving Facility Usage or
(B) $100,000 for any Swing Loan or $500,000 for any Revolving Credit Loan or
Term Loan.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. All Term Loan
prepayments permitted pursuant to this Section 5.6.1 shall be applied to the
remaining unpaid installments of principal of the Term Loans on a pro rata
basis. Except as provided in Section 4.4.3, if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied (i) first to Revolving Credit Loans
and then, second, to Term Loans; and (ii) after giving effect to the allocations
in clause (i) above and in the preceding sentence, first to Loans to which the
Base Rate Option applies, then to Loans to which the LIBOR Rate Option applies.
Any prepayment hereunder shall be subject to the Borrower’s Obligation to
indemnify the Lenders under Section 5.10.
ii..Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4, (ii) requests compensation under Section 5.8, or requires the
Borrower to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.9,
(iii) is a Defaulting Lender, (iv) becomes subject to the control of an
Governmental Authority (other than normal and customary supervision), or (v) is
a Non-Consenting Lender referred to in Section 11.1, then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8), all of its interests, rights (other than
existing rights to payments pursuant to Sections 5.8 or 5.9) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8;
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and Participation Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 5.10) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 or payments required to be made pursuant to Section 5.9,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d)such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
-55-
CHAR1\1660342v9

--------------------------------------------------------------------------------



iii..Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8, or the Borrower is or will be required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.9, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.8 or Section 5.9, as the case may be, in the future, and (ii) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
g.Mandatory Prepayments.
i..Asset Sales and Involuntary Dispositions. Prepayment will be made on the
Obligations on the Business Day following receipt of Net Cash Proceeds in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds received
from any Asset Sale (other than Asset Sales permitted under Section 8.2.8) or
Involuntary Disposition by Holdings or any of its Subsidiaries that are not
reinvested in property that is useful in the business of the Borrower and its
Subsidiaries within 180 days of such Asset Sale or Involuntary Disposition;
provided that if, prior to the expiration of such 180 day period, the Borrower,
directly or through one or more of the Subsidiaries of Holdings that is a Loan
Party, shall have entered into a binding agreement providing for such investment
on or prior to the expiration of an additional 90 day period, such 180 day
period shall be extended to the date provided for such investment in such
binding agreement (it being understood that, in each case, such prepayment shall
be due immediately upon the expiration of such reinvestment period to the extent
not reinvested).
ii..Debt Transactions . Prepayment will be made on the Obligations in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds from any
Debt Transactions on the Business Day following receipt thereof.
iii..Application of Mandatory Prepayments . Mandatory prepayments in respect
of Asset Sales and Involuntary Dispositions under Section 5.7.1 above and Debt
Transactions under Section 5.7.2 shall be applied as follows: first, to payment
of the principal amount of the Term Loans by application to the unpaid
installments of principal on a pro rata basis, second, ratably to the Letter of
Credit Borrowings and the Swing Loans, third, to the outstanding Revolving
Credit Loans, and, fourth, to cash collateralize the remaining Letter of Credit
Obligations (without a corresponding reduction in the Revolving Credit
Commitments in the cases of clauses second through fourth). Within the
parameters of the applications set forth above, prepayments shall be applied
first to Loans at the Base Rate Option and then to Loans at the LIBOR Rate
Option in direct order of Interest Period maturities. All prepayments under this
Section 5.7 shall be subject to Section 5.10, but otherwise without premium or
penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.
h.Increased Costs.
i..Increased Costs Generally. If any Change in Law shall:
-56-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(a)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;
(b)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(c)impose on any Lender, the Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
ii..Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
iii..Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1 or 5.8.2
and delivered to the Borrower shall be conclusive absent manifest error. In the
absence of any such manifest error, the Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
-57-
CHAR1\1660342v9

--------------------------------------------------------------------------------



iv..Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
i.Taxes.
i..Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.
ii..Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
iii..Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
iv..Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.9) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
-58-
CHAR1\1660342v9

--------------------------------------------------------------------------------



v..Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
5.9.5.
vi..Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 5.9, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
vii..Status of Lenders.
(a)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(b)Without limiting the generality of the foregoing,
a.any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
b.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
-59-
CHAR1\1660342v9

--------------------------------------------------------------------------------



a.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
b.executed originals of IRS Form W-8ECI;
c.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or
d.to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 5.9.7(D) on behalf of each such direct and indirect partner;
c.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
-60-
CHAR1\1660342v9

--------------------------------------------------------------------------------



d.if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
viii..Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 (including by
the payment of additional amounts pursuant to this Section 5.9), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.9 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party incurred in connection with
obtaining such refund, shall repay to such indemnified party the amount paid
over pursuant to this Section 5.9.8 (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 5.9.8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
ix..Survival. Each party’s obligations under this Section 5.9 shall survive
the resignation of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.
j.Indemnity. In addition to the compensation or payments required by
Section 5.8 or Section 5.9, the Borrower shall indemnify each Lender against all
liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:
(a)payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or
(b)attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 or
Section 4.2 or notice relating to prepayments under Section 5.6.
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include
-61-
CHAR1\1660342v9

--------------------------------------------------------------------------------



such assumptions, allocations of costs and expenses and averaging or attribution
methods as such Lender shall deem reasonable) to be necessary to indemnify such
Lender for such loss or expense. Such notice shall set forth in reasonable
detail the basis for such determination. Such amount shall be due and payable by
the Borrower to such Lender ten (10) Business Days after such notice is given.
k.Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in Section
2.1.2 hereof during the period between Settlement Dates. The Administrative
Agent shall notify each Lender of its Ratable Share of the total of the
Revolving Credit Loans and the Swing Loans (each a “Required Share”). On such
Settlement Date, each Lender shall pay to the Administrative Agent the amount
equal to the difference between its Required Share and its Revolving Credit
Loans, and the Administrative Agent shall pay to each Lender its Ratable Share
of all payments made by the Borrower to the Administrative Agent with respect to
the Revolving Credit Loans. The Administrative Agent shall also effect
settlement in accordance with the foregoing sentence on the proposed Borrowing
Dates for Revolving Credit Loans and on any mandatory prepayment date as
provided for herein and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.11 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2. The Administrative Agent
may at any time at its option for any reason whatsoever require each Lender to
pay immediately to the Administrative Agent such Lender’s Ratable Share of the
outstanding Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.
l.MIRE Events. Each of the parties hereto acknowledges and agrees that, if any
real property of a Loan Party is subject to a Mortgage, any increase, extension
or renewal of any of the Commitments or Loans (including the provision of any
Incremental Facility pursuant to Section 2.1 or otherwise, but excluding (a) any
continuation or conversion of Loans under Section 2.8, (b) the making of any
revolving Loans or Swing Loans and (c) the issuance, renewal or extension of
Letters of Credit) shall be subject to (and conditioned upon) (i) the prior
delivery of all flood hazard determination certifications and, to the extent
such property constitutes a Flood Hazard Property, acknowledgements and evidence
of flood insurance and other flood-related documentation with respect to such
Flood Hazard Property as required by Law and as otherwise reasonably required by
the Administrative Agent or any Lender and (ii) the Administrative Agent shall
have received written confirmation from each Lender that flood insurance due
diligence and flood insurance compliance has been completed by such Lender.
m.Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3;
-62-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(b)the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
(c)if any Swing Loans are outstanding or any Letter of Credit Obligations exist
at the time such Lender becomes a Defaulting Lender, then:
a.all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Default or Event of Default has occurred and is continuing at such time;
b.if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans (after giving effect to any partial reallocation pursuant to clause (a)
above), and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;
c.if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.9.2 with respect to such Defaulting Lender’s Letter of Credit Obligations
during the period such Defaulting Lender’s Letter of Credit Obligations are cash
collateralized;
d.if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 shall be adjusted in accordance with such
non-Defaulting Lenders’ Ratable Share; and
e.if all or any portion of such Defaulting Lender’s Letter of Credit Obligations
are neither reallocated nor cash collateralized pursuant to clause (a) or
(b) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all Letter of Credit Fees payable under
Section 2.9.2 with respect to such Defaulting Lender’s Letter of Credit
Obligations shall be payable to the Issuing Lender (and not to such Defaulting
Lender) until and to the extent that such Letter of Credit Obligations are
reallocated and/or cash collateralized; and
(d)so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 5.13(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 5.13(iii)(a) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the Closing Date and for so long as such event shall continue,
or (ii) PNC or the Issuing Lender has a good
-63-
CHAR1\1660342v9

--------------------------------------------------------------------------------



faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, PNC
shall not be required to fund any Swing Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless PNC or the
Issuing Lender, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to PNC or the Issuing Lender, as the
case may be, to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower and the Issuing Lender
agree in writing that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Administrative Agent
will so notify the parties hereto, and the Ratable Share of the Swing Loans and
Letter of Credit Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Loans)
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Ratable Share.
n.Incremental Facilities.
i..Request for Increase. The Borrower may from time to time request by notice
to the Administrative Agent (x) an increase in the Revolving Credit Commitments
(each, a “Revolving Credit Increase”) or (y) one or more term loan tranches
(each, an “Incremental Term Loan”; each Incremental Term Loan and each Revolving
Credit Increase, collectively, referred to as the “Incremental Facilities”)
subject to the following:
(e)the aggregate principal amount of all Incremental Facilities made pursuant to
this Section 5.14 shall not exceed $100,000,000;
(f)any such request for an Incremental Facility shall be in a minimum amount of
$25,000,000 (or a lesser amount in the event such amount represents all
remaining availability under this Section) or a whole multiple of $5,000,000 in
excess thereof;
(g)the Standard Conditions are satisfied;
(h)the representations and warranties contained in Article 6 and the other Loan
Documents are true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 5.14, the representations and warranties contained in Section 6.1.7(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.1.1;
(i)the Borrower shall deliver to the Administrative Agent: (a) a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by Chief Executive Officer, President or Chief Financial
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Incremental Facility and (y)
certifying that the conditions in clauses (iii) and (iv) above are satisfied as
of such date specified therein, (b) such amendments to the Collateral Documents
as the Administrative Agent may reasonably request to cause the Collateral
Documents to secure the Obligations after giving effect to such Incremental
Facility and (c) customary opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender (including each Person
providing a commitment to such Incremental Facility), dated as of the effective
date of such Incremental Facility;
-64-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(j)Each Revolving Credit Increase shall be on the exact same terms and pursuant
to the exact same documentation applicable to the outstanding Revolving Credit
Loans;
(k)In the case of each Incremental Term Loan:
(A) the maturity date for any Incremental Term Loan shall be as set forth in the
commitment or joinder agreement executed by the Borrower in connection
therewith, provided that such date shall not be earlier than the Expiration Date
or the maturity date of any other then existing Term Loans;


(B) the scheduled principal amortization payments under any Incremental Term
Loan shall be as set forth in the commitment or joinder agreement executed by
the Borrower in connection therewith; provided that the Weighted Average Life to
Maturity of any such Incremental Term Loan shall not be less than the Weighted
Average Life to Maturity of the existing Term Loans;


(C) such Incremental Facility shall share ratably in any mandatory prepayments
of the existing Term Loans (or otherwise provide for more favorable prepayment
treatment for the Term Loans) and shall have ratable voting rights as the
existing Term Loans (or otherwise provide for more favorable voting rights for
the existing Term Loans); and


(D) subject to the foregoing clauses, the other terms of such Incremental
Facility (including interest rate, interest rate margins, interest rate floors,
fees, original issue discount, call protection or prepayment penalty,
amortization and final maturity date) shall be as agreed by the Borrower and the
Persons providing such Incremental Facility and reasonably approved by the
Administrative Agent; provided that such terms and conditions shall not be more
restrictive than the terms and conditions applicable to the existing Term Loans
unless (x) the Lenders under the existing Term Loans also receive the benefit of
such more restrictive terms or (y) any such provisions apply only after the
maturity date of the existing Term Loans;


(l)no Revolving Credit Increase shall (A) increase the Letter of Credit Sublimit
without the consent of each Issuing Lender or (B) increase the Swing Loan
Commitment without the consent of the Swing Loan Lender; and
(m)each Incremental Facility shall constitute Obligations hereunder and shall be
guaranteed and secured pursuant to the Guaranty and the Collateral Documents on
a pari passu basis with the other Obligations hereunder.
-65-
CHAR1\1660342v9

--------------------------------------------------------------------------------



ii..Process for Increase. Incremental Facilities may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 5.14 and otherwise on terms reasonably acceptable to the
Administrative Agent, or by any other Person that qualifies as an assignee
hereunder (each such other Person, an “Additional Lender”) pursuant to a
commitment or joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld) to each
such Lender or proposed Additional Lender providing such Incremental Facility
and (ii) in the case of any Revolving Credit Increase, each Issuing Lender and
the Swing Loan Lender shall have consented (in each case, such consent not to be
unreasonably withheld) to each such Lender or proposed Additional Lender
providing such Revolving Credit Increase if such consent by the Issuing Lender
or the Swing Loan Lender, as the case may be, would be required under Section
11.8.2 for an assignment of Loans or Commitments to such Lender or proposed
Additional Lender. No Lender shall have any obligation to increase its
Commitment or participate in the Incremental Term Loan, as the case may be, and
no consent of any Lender, other than the Lenders agreeing to provide any portion
of an Incremental Facility, shall be required to effectuate such Incremental
Facility.
iii..Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Facility (the “Increase
Effective Date”) and the final allocations therefor. The Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such Incremental Facility and the Increase Effective Date. If any amendment to
this Agreement (which is of a technical nature to provide for such Incremental
Facility) is required to give effect to any Incremental Facility pursuant to
this Section 5.14, such amendment shall be effective if executed by the Loan
Parties, each Lender providing such Incremental Facility and the Administrative
Agent (each such amendment, an “Incremental Facility Amendment”).
iv..Conflicting Provisions. This Section shall supersede any provisions in
Section 5.3 or 11.1 to the contrary.


249.REPRESENTATIONS AND WARRANTIES
a.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement and to make each Credit Extension
to be made thereby, the Borrower and each other Loan Party represents and
warrants to the Administrative Agent and the Lenders on the Closing Date and on
the date of each Credit Extension hereunder as follows:
i..Organization; Requisite Power and Authority; Qualification. Each Loan Party
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified on
Schedule 6.1.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby, and (c) is qualified to do business
and in good standing in every jurisdiction where necessary to carry out its
business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not reasonably be expected
to have, a Material Adverse Effect.
ii..Equity Interests and Ownership . The Equity Interests of each Loan Party
and its Subsidiaries have been duly authorized and validly issued and is fully
paid and nonassessable. Except as set forth on Schedule 6.1.2, as of the
Closing Date, there is no existing option, warrant, call, right, commitment,
buy-sell, voting trust or other shareholder agreement or other agreement to
which any Subsidiary is a party requiring, and there is no membership interest
or other Equity Interests of any Subsidiary outstanding which upon conversion or
exchange would require, the issuance by any Subsidiary of any additional
membership interests or other Equity Interests of any Subsidiary or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
any Subsidiary. Schedule 6.1.2 correctly sets forth the ownership interest of
each Loan Party in its Subsidiaries as of the Closing Date.
-66-
CHAR1\1660342v9

--------------------------------------------------------------------------------



iii..Due Authorization. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary action on the part of each
Loan Party that is a party thereto.
iv..No Conflict. The execution, delivery and performance by the Loan Parties
of the Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (a) violate
any material provision of any applicable Laws relating to any Loan Party or any
of its Subsidiaries, any of the Organizational Documents of any Loan Party or
any of its Subsidiaries, or any material provision of any order, judgment or
decree of any court or other agency of government binding on any Loan Party or
any of its Subsidiaries; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any other Contractual
Obligations of any Loan Party or any of its Subsidiaries except to the extent
such conflict, breach or default could not reasonably be expected to have a
Material Adverse Effect; (c) result in or require the creation or imposition of
any Lien upon any of the properties or assets of any Loan Party or any of its
Subsidiaries (other than any Liens created under any of the Loan Documents in
favor of the Administrative Agent for the benefit of the holders of the
Obligations); or (d) require any approval of stockholders, members or partners
or any approval or consent of any Person under any Material Contract of any Loan
Party or any of its Subsidiaries, except for such approvals or consents which
have been obtained on or before the Closing Date.
v..Governmental Consents. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not require,
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the
Administrative Agent for filing and/or recordation, as of the Closing Date.
vi..Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by Debtor
Relief Laws or by equitable principles relating to enforceability.
vii..Financial Statements.
(a) The audited consolidated balance sheet of Holdings and its Subsidiaries for
the most recent Fiscal Year ended, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such Fiscal Year,
including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries
for the most recent Fiscal Quarter ended, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of Holdings and its
-67-
CHAR1\1660342v9

--------------------------------------------------------------------------------



Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal yearend audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of
Holdings and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.
(c) The consolidated forecasted balance sheet and statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 8.1.1(d)
were prepared based on good faith estimates and assumptions made by the
management of Holdings; provided, that such financial statements are not to be
viewed as facts and that actual results during the period or periods covered by
such financial statements may differ and that the differences may be material.
viii..No Material Adverse Effect; No Default.
(a) No Material Adverse Effect. Since December 31, 2018, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.
(b) No Default. No Default has occurred and is continuing.
ix..Tax Matters. Each Loan Party and its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their respective properties,
assets, income, businesses and franchises otherwise due and payable, except
those being actively contested in good faith and by appropriate proceedings and
for which adequate reserves have been provided in accordance with GAAP. There is
no proposed tax assessment against any Loan Party or any of its Subsidiaries
that could reasonably be expected to have a Material Adverse Effect.
x..Properties.
(a) Title. Each of the Loan Parties and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
financial statements and other information referred to in Section 6.1.7 and in
the most recent financial statements delivered pursuant to Section 8.1.1, in
each case except for assets disposed of since the date of such financial
statements as permitted under Section 8.2.8. All such properties and assets are
free and clear of Liens other than Permitted Liens.
(b) Real Estate. As of the Closing Date, Schedule 6.1.10 contains a true,
accurate and complete list of all Real Estate Assets of the Loan Parties.
(c) Flood Hazard Property. The Loan Parties have delivered to the Administrative
Agent evidence as to (i) whether such real property listed on Schedule 6.1.10 is
a Flood Hazard Property and (ii) if such real property is a Flood Hazard
Property, (A) whether the community in which such real property is located is
participating in the National Flood Insurance Program, (B) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of insurance policies or
-68-
CHAR1\1660342v9

--------------------------------------------------------------------------------



certificates of insurance of Holdings and its Subsidiaries evidencing flood
insurance required by the Flood Disaster Protection Act and otherwise
satisfactory to the Administrative Agent and each Lender and naming the
Administrative Agent and its successors and/or assigns as sole loss payee on
behalf of the Lenders;
(d) Intellectual Property. Each Loan Party and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Loan Party, no Loan Party nor any of its Subsidiaries is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any Person.
xi..Environmental Matters. (a) No Loan Party nor any of its Subsidiaries nor
any of their respective current Facilities (solely during and with respect to
such Person’s ownership thereof) or operations, and to their knowledge, no
former Facilities (solely during and with respect to any Loan Party’s or its
Subsidiary’s ownership thereof), are subject to any outstanding order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) no Loan Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law; (c) there are and, to each Loan Party’s and
its Subsidiaries’ knowledge, have been, no Hazardous Materials Activities which
could reasonably be expected to form the basis of an Environmental Claim against
such Loan Party or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; (d)
no Loan Party nor any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility (solely during and with respect to such Loan Party’s or its
Subsidiary’s ownership thereof); and (e) no Loan Party’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260270
or any equivalent state rule defining hazardous waste, except in compliance with
Environmental Law. Compliance with all current requirements pursuant to or under
Environmental Laws could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
xii..No Defaults. No Loan Party nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, except in each
case where the consequences, direct or indirect, of such default or defaults, if
any, could not reasonably be expected to have a Material Adverse Effect.
xiii..No Litigation or other Adverse Proceedings. There are no Adverse
Proceedings, individually or in the aggregate, that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect. No Loan Party nor any of its Subsidiaries is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
-69-
CHAR1\1660342v9

--------------------------------------------------------------------------------



xiv..Information Regarding the Loan Parties and their Subsidiaries. Set forth
on Schedule 6.1.14, is the jurisdiction of organization, the exact legal name
(and for the prior five (5) years or since the date of its formation has been)
and the true and correct U.S. taxpayer identification number (or foreign
equivalent, if any) of each Loan Party and each of its Subsidiaries as of the
Closing Date.
xv..Governmental Regulation.
(a) No Loan Party or any of its Subsidiaries is subject to regulation under the
Investment Company Act of 1940. No Loan Party or any of its Subsidiaries is an
“investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
(b) No Loan Party nor any of its Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. No Loan
Party nor any of its Subsidiaries is in violation of (a) the Trading with the
Enemy Act, as amended, (b) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto or (c) the USA
Patriot Act. No Loan Party or any of its Subsidiaries (i) is a blocked person
described in Section 1 of Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001) or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.
(c) Each Loan Party and its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Sanctions, and such Loan Party and its Subsidiaries and, to the
knowledge of each Loan Party or its Subsidiaries, their respective officers,
employees, directors and agents, are in compliance with applicable Sanctions and
are not engaged in any activity that would reasonably be expected to result in
any Loan Party being designated as a Sanctioned Person. None of the Loan
Parties, their Subsidiaries and their respective Affiliates is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
(d) None of the Loan Parties and their Subsidiaries or, to the knowledge of each
Loan Party or its Subsidiaries, any of their respective directors, officers,
employees or Affiliates (i) is a Sanctioned Person, (ii) has any of its assets
located in a Sanctioned Country, or (iii) derives any of its operating income
from investments in, or transactions with Sanctioned Persons. The proceeds of
any Credit Extension or other transaction contemplated by this Agreement or any
other Loan Document have not been used (x) in violation of any Sanctions, (y) to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country or (z) in any other
manner that would result in a violation of Sanctions by any Person (including
the Administrative Agent, the Lenders or any other Person participating in the
Credit Extensions, whether as an underwriter, advisor, investor or otherwise).
(e) Each of the Loan Parties and their Subsidiaries and, to the knowledge of
each Loan Party and its Subsidiaries, each of their respective directors,
officers, employees and Affiliates, is in compliance with Anti-Corruption Laws.
Each Loan Party and its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by
-70-
CHAR1\1660342v9

--------------------------------------------------------------------------------



such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws. None of the Loan Parties or
their respective Subsidiaries has made a payment, offering, or promise to pay,
or authorized the payment of, money or anything of value (a) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Loan Party or any of its Subsidiaries or to any
other Person, in violation of any Anti-Corruption Law. No part of the proceeds
of any Credit Extension or other transaction contemplated by this Agreement or
any other Loan Document will violate Anti-Corruption Laws.
(f) To the extent applicable, each Loan Party and its Subsidiaries are in
compliance with the USA Patriot Act.
(g) No Loan Party nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of any
Credit Extension made to such Loan Party will be used (i) to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time or (ii)
to finance or refinance any (A) commercial paper issued by such Loan Party or
(B) any other Indebtedness, except for Indebtedness that such Loan Party
incurred for general corporate or working capital purposes including, without
limitation, the financing of Permitted Acquisitions. Following the application
of the proceeds of any Credit Extension, not more than 25% of the value of the
assets (of Holdings and its Subsidiaries) subject to the provisions of Section
8.2.2 or Section 8.2.8 or subject to any restriction contained in any agreement
or instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 9.1.2 will be Margin
Stock.
(h) No Loan Party is an EEA Financial Institution.
xvi..Employee Matters. No Loan Party nor any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
such Loan Party or any of its Subsidiaries, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against any Loan Party or any of its Subsidiaries or threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving any Loan Party or any of its Subsidiaries, and (c) no union
representation question existing with respect to the employees of any Loan Party
or any of its Subsidiaries and, to the best knowledge of each Loan Party, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.
-71-
CHAR1\1660342v9

--------------------------------------------------------------------------------



xvii..Pension Plans. (a) Except as could not reasonably be expected to have a
Material Adverse Effect, each of the Loan Parties and their Subsidiaries are in
compliance with all applicable provisions and requirements of ERISA and the Code
and the regulations and published interpretations thereunder with respect to its
Pension Plan, and have performed all their obligations under each Pension Plan
in all material respects, (b) each Pension Plan which is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
or is the subject of a favorable opinion letter from the IRS indicating that
such Pension Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Pension Plan to
lose its qualified status except where such event could not reasonably be
expected to result in a Material Adverse Effect, (c) except as could not
reasonably be expected to have a Material Adverse Effect, no liability to the
PBGC (other than required premium payments), the IRS, any Pension Plan (other
than in the ordinary course) or any trust established under Title IV of ERISA
has been incurred by any Loan Party, any of its Subsidiaries or any of their
ERISA Affiliates, (d) except as would not reasonably be expected to result in
liability to any Loan Party or any of its Subsidiaries in excess of $1,000,000,
no ERISA Event has occurred, (e) except to the extent required under
Section 4980B of the Code and Section 601 et seq. of ERISA or similar state laws
and except as could not reasonably be expected to have a Material Adverse
Effect, no Pension Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its Subsidiaries, and (f) the Borrower represents and
warrants as of the Closing Date that the Borrower is not and will not be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.
xviii..Solvency. The Loan Parties and their Subsidiaries taken as a whole on a
consolidated basis are and, upon the incurrence of any Credit Extension on any
date on which this representation and warranty is made, will be, Solvent.
xix..Compliance with Laws.
(a) Each Loan Party and its Subsidiaries is in compliance with (a) the USA
Patriot Act and OFAC rules and regulations as provided in Section 6.1.15 and (b)
except such noncompliance with such other applicable Laws that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, all other applicable Laws. Each Loan Party and its Subsidiaries
possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business now operated by them
and the failure of which to have could reasonably be expected to have a Material
Adverse Effect and have not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit the
failure of which to have or retain could reasonably be expected to have a
Material Adverse Effect.
(b) No Loan Party nor any of its Subsidiaries, nor, to the knowledge of any Loan
Party, any representative or Person acting on any of their behalf, is the
subject of any pending or, to the knowledge of each Loan Party, threatened
investigation in respect of any Loan Party or any of its Subsidiaries or any
Company Compound, by the FDA pursuant to its “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto. No Loan Party
or any of its Subsidiaries nor to the knowledge of any Loan Party, any
representative acting on any of their behalf has been convicted of any crime or
engaged in any conduct that could reasonably be expected to result in a
debarment or exclusion (i) under 21 U.S.C. § 335a or (ii) any similar applicable
Law, nor has any Loan Party or any of its Subsidiaries or, to the knowledge of
any Loan Party, any representative acting on any of their behalf been debarred
or excluded under any such law. No claims, actions, proceedings or
investigations that would reasonably be expected to result in such a debarment
or exclusion are pending or, to the knowledge of any Loan Party, threatened
against any Loan Party or any of its Subsidiaries or any of their respective
directors,
-72-
CHAR1\1660342v9

--------------------------------------------------------------------------------



officers, employees or agents. For purposes herein, “Company Compound” refers to
any product of a Loan Party or any of its Subsidiaries or any product in
development for any of them.
xx..Disclosure. No representation or warranty of any Loan Party contained in
any Loan Document or in any other documents, certificates or written statements
furnished to the Lenders by or on behalf of any Loan Party or any of its
Subsidiaries for use in connection with the transactions contemplated hereby
(other than projections and pro forma financial information contained in such
materials) contains any untrue statement of a material fact or omits to state a
material fact (known to any Loan Party, in the case of any document not
furnished by any of them) necessary in order to make the statements contained
herein or therein, taken as a whole, not misleading in any material manner in
light of the circumstances in which the same were made. Any projections and pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the Loan Parties to be reasonable at
the time made, it being recognized by the Administrative Agent and the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.
There are no facts known to the Loan Parties (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lenders.
xxi..Insurance.
(a) The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and licensed insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.1.21.
(b) Each Loan Party and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.
-73-
CHAR1\1660342v9

--------------------------------------------------------------------------------



xxii..Security and Pledge Agreement. The Security and Pledge Agreement is
effective to create in favor of the Administrative Agent, for the ratable
benefit of the holders of the Obligations, a legal, valid and enforceable
security interest in the Collateral identified therein, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law), and the Security and Pledge
Agreement shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the obligors thereunder in such Collateral, in each
case prior and superior in right to any other Lien (other than Permitted Liens)
(i) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Administrative Agent with duly executed stock powers with
respect thereto, (ii) with respect to any such Collateral that is a “security”
(as such term is defined in the UCC) but is not evidenced by a certificate, when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor or when “control” (as
such term is defined in the UCC) is established by the Administrative Agent over
such interests in accordance with the provision of Section 8-106 of the UCC, or
any successor provision, and (iii) with respect to any such Collateral that is
not a “security” (as such term is defined in the UCC), when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor (to the extent such security
interest can be perfected by filing under the UCC).
xxiii..Mortgages. Each of the Mortgages, if any, is effective to create in
favor of the Administrative Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Real Estate
Assets identified therein in conformity with applicable Laws, except to the
extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when the
Mortgages, if any, and UCC financing statements in appropriate form are duly
recorded at the locations identified in the Mortgages, and recording or similar
taxes, if any, are paid, the Mortgages shall constitute a legal, valid and
enforceable Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Real Estate Assets, in each case prior and
superior in right to any other Lien (other than Permitted Liens).
xxiv..Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
250.CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
a.First Loans and Letters of Credit.
(a)Executed Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders and duly executed by the appropriate parties thereto.
(b)Organizational Documents. Receipt by the Administrative Agent of the
following:
e.Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Loan Parties
certified as of a recent date by the appropriate Governmental Authority.
f.Organizational Documents Certificate. (A) Copies of bylaws, operating
agreement, partnership agreement or like document, (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Loan Documents, and (C) incumbency
certificates, for each of the Loan Parties, in each case certified by an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent.
g.Good Standing Certificate. Copies of certificates of good standing, existence
or the like of a recent date for each of the Loan Parties from the appropriate
Governmental Authority of its jurisdiction of formation or organization.
-74-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(c)Closing Certificate. Receipt by the Administrative Agent of a certificate
from an Authorized Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, confirming or
attaching, as applicable, (A) all consents, approvals, authorizations,
registrations, or filings required to be made or obtained by the Borrower and
the other Loan Parties, if any, in connection with this Agreement and the other
Loan Documents and the transactions contemplated herein and therein have been
obtained and are in full force and effect, (B) no investigation or inquiry by
any Governmental Authority regarding this Agreement and the other Loan Documents
and the transactions contemplated herein and therein is ongoing, and there is no
action, suit, investigation, audit or proceeding pending or, to the knowledge of
any Loan Party, threatened in any court or before any arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
(C) since December 31, 2018 there has been no event or circumstance which could
be reasonably expected to have a Material Adverse Effect, (D) the most-recent
annual audited financial statements were prepared in accordance with GAAP
consistently applied, except as noted therein, and fairly presents in all
material respects the financial condition and results from operations of the
Borrower and its Subsidiaries, (E) the Borrower, on a standalone basis, is
Solvent, and Holdings and its Subsidiaries, taken as a whole, are Solvent, in
each case, as of the Closing Date after giving effect to the transactions
contemplated hereby and the incurrence of Indebtedness related thereto on the
Closing Date, and (F) the conditions set forth in Sections 7.2(i), (ii) and
(iii) have been met as of the Closing Date.
(d)Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of counsel for each of the Loan Parties, including, among other things,
opinions regarding the due authorization, execution and delivery of the Loan
Documents and the enforceability thereof.
(e)Personal Property Collateral. Receipt by the Administrative Agent of the
following:
h.UCC Financing Statements. Such UCC financing statements necessary or
appropriate to perfect the security interests in the personal property
collateral, as determined by the Administrative Agent.
i.Intellectual Property Filings. Such patent, trademark and copyright notices,
filings and recordations necessary or appropriate to perfect the security
interests in Intellectual Property, as determined by the Administrative Agent.
j.Pledged Equity Interests. Original certificates evidencing any certificated
Equity Interests pledged as collateral, together with undated stock transfer
powers executed in blank.
k.Evidence of Insurance. Certificates of insurance for casualty, liability and
any other insurance required by the Loan Documents, identifying the
Administrative Agent as lender’s loss payee with respect to the casualty
insurance and additional insured with respect to the liability insurance, as
appropriate.
l.Lien Searches. (A) Searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and (B) tax lien,
judgment and bankruptcy searches.
-75-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(f)Funding Notice; Funds Disbursement Instructions. The Administrative Agent
shall have received (a) a duly executed Loan Request with respect to the
borrowing of Loans to occur on the Closing Date and (b) duly executed
disbursement instructions (with wiring instructions and account information) for
all disbursements to be made on the Closing Date.
(g)Termination of Existing Credit Agreement. Receipt by the Administrative Agent
of evidence that the Existing Credit Agreement, concurrently with the Closing
Date, is being terminated and all Liens securing obligations under the Existing
Credit Agreement concurrently with the Closing Date are being released.
(h)Pro Forma Compliance Certificate. Receipt by the Administrative Agent of a
pro forma compliance certificate, with reasonably detailed calculations,
demonstrating that after giving effect to any Credit Extensions on the Closing
Date and the other transactions contemplated herein on a Pro Forma Basis, the
Consolidated Leverage Ratio on the Closing Date calculated for the period of
twelve months ending March 31, 2019 is less than or equal to 2.50: 1.0.
(i)Fees and Expenses. The Administrative Agent shall have received confirmation
that all reasonable out-of-pocket fees and expenses (and all filing and
recording fees and taxes) required to be paid on or before the Closing Date have
been paid, including the reasonable out-of-pocket fees and expenses of counsel
for the Administrative Agent with respect to which the Borrower has received an
invoice no later than two (2) Business Days prior to the Closing Date plus such
additional amounts of such fees, charges and disbursements as shall constitute
counsel’s reasonable estimate of such fees, charges and disbursements incurred
or to be incurred by it through the closing proceedings (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent).
(j)Financial Statements. Receipt and satisfactory review by the Administrative
Agent of copies of (A) the audited consolidated financial statements of Holdings
and its Subsidiaries for the Fiscal Year ended December 31, 2018, (B) the
internally-prepared quarterly financial statements of Holdings and its
Subsidiaries on a consolidated basis for the Fiscal Quarter ended March 31,
2019, (C) the Borrower-prepared balance sheet, income statement and cash flow
statement projections for the five successive years immediately following the
Closing Date and (D) such other financial information as the Administrative
Agent may reasonably request.
(k)Patriot Act; Anti-Money Laundering Laws. Not later than three (3) Business
Days prior to the Closing Date, if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, the Borrower shall have
delivered a Beneficial Ownership Certification in relation to the Borrower to
each Lender requesting such documentation. The provision by the Loan Parties of
all documentation and other information that the Administrative Agent or any
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.
For purposes of determining compliance with the conditions specified in this
Section 7.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
-76-
CHAR1\1660342v9

--------------------------------------------------------------------------------



b.Each Credit Extension. At the time of and after giving effect to any Credit
Extension: (i) the representations and warranties made by the Loan Parties
herein, in the other Loan Documents and which are contained in any certificate
furnished at any time under or in connection herewith shall be true and correct
in all material respects (or all respects if qualified by materiality) on and as
of the date of such Credit Extension as if made on and as of such date (or, to
the extent that such representations and warranties relate solely to an earlier
date, on and as of such earlier date), (ii) no Default or Event of Default shall
have occurred and be continuing or would result from such Credit Extension,
(iii) such Credit Extension shall not contravene any Law applicable to any Loan
Party or Subsidiary of any Loan Party or any of the Lenders, and (iv) with
respect to any draw requested under the Term Loan Commitments after the Closing
Date, the Borrower shall be in compliance with the financial covenants contained
in Sections 8.2.7(i) and (ii) on a Pro Forma Basis after giving effect to such
draw.
251.COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
a.Affirmative Covenants. Each Loan Party shall, and shall cause each of its
Subsidiaries to:
i..Financial Statements and Other Reports. In the case of Holdings, deliver to
the Administrative Agent:
(a) Quarterly Financial Statements for Holdings and its Subsidiaries. As soon as
available, and in any event within forty-five (45) days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of Holdings or if earlier,
the date such information is filed with the SEC, commencing with the Fiscal
Quarter in which the Closing Date occurs, the consolidated balance sheets of
Holdings and its Subsidiaries as of the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and
consistent in all material respects with the manner of presentation of the
financial statements referred to in Section 6.1.7(b) as of the Closing Date,
together with a certificate from an Authorized Officer of Holdings with respect
thereto;
(b) Audited Annual Financial Statements for Holdings and its Subsidiaries. As
soon as available, and in any event within ninety (90) days after the end of
each Fiscal Year of Holdings or if earlier, the date such information is filed
with the SEC, commencing with the Fiscal Year in which the Closing Date occurs,
(i) the consolidated balance sheets of Holdings and its Subsidiaries as of the
end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, in reasonable detail and consistent in all
material respects with the manner of presentation of the financial statements
referred to in Section 6.1.7(a) as of the Closing Date, together with a
certificate from an Authorized Officer of Holdings with respect thereto; and
(ii) with respect to such consolidated financial statements a report thereon
prepared by independent certified public accountants of recognized national
standing selected by Holdings, and reasonably satisfactory to the Administrative
Agent, which report and/or the accompanying
-77-
CHAR1\1660342v9

--------------------------------------------------------------------------------



financial statements shall be unqualified and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as of the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;
(c) Compliance Certificate. Together with each delivery of the financial
statements of Holdings and its Subsidiaries pursuant to clauses (a) and (b) of
Section 8.1.1 a duly executed and completed Compliance Certificate;
(d) Annual Budget. Within sixty (60) days following the beginning of each Fiscal
Year of the Borrower, commencing with the Fiscal Year commencing January 1,
2019, financial forecasts prepared by management of Holdings, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of Holdings and its Subsidiaries on a quarterly basis for such Fiscal Year
(including the Fiscal Year(s) in which the Expiration Date and the maturity date
of any Incremental Term Loan established after the Closing Date occur);
(e) Information Regarding Collateral. Each Loan Party will furnish to the
Administrative Agent (i) prior written notice of any change (A) in such Loan
Party’s legal name, (B) in such Loan Party’s corporate structure, (C) in such
Loan Party’s Federal Taxpayer Identification Number or (D) in such Loan Party’s
jurisdiction of incorporation, formation or organization, as applicable; and
(ii) concurrently with the delivery of a Compliance Certificate in accordance
with Section 8.1.1(c), a supplement to Schedule 3(l) to the Security Agreement
as is necessary such that, as supplemented, such schedule would be accurate and
complete as of the date of such Compliance Certificate.
(f) Securities and Exchange Commission Filings. Promptly after the same are
filed, copies of all annual, regular, periodic and special reports and
registration statements that Holdings may file or be required to file with the
SEC under Section 13 or 15(d) of the Exchange Act, provided that any documents
required to be delivered pursuant to Section 8.1.1(a), (b) or (f) shall be
deemed to have been delivered on the date (i) on which Holdings files such
documents with the SEC or posts such documents, or provides a link thereto on
Holdings’ website; or (ii) on which such documents are posted on Holdings’
behalf on the Platform, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided further that: upon written
request by the Administrative Agent, Holdings shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender.
Notwithstanding anything to the contrary, as to any information contained in
materials furnished pursuant to this Section 8.1.1(f), Holdings shall not be
separately required to furnish such information under Sections 8.1.1(a) or (b)
above or pursuant to any other requirement of this Agreement or any other Loan
Document.
(g) Notice of Default and Material Adverse Effect. Promptly upon any Authorized
Officer of any Loan Party obtaining knowledge (i) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to
any Loan Party with respect thereto; (ii) that any Person has given any notice
to any Loan Party or any of its Subsidiaries or taken any other action with
respect to any event or condition set forth in Section 9.1.2, or (iii) the
-78-
CHAR1\1660342v9

--------------------------------------------------------------------------------



occurrence of any Material Adverse Effect, a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, event or condition or
change, and what action the Loan Parties have taken, are taking and propose to
take with respect thereto;
(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice thereof and, when known, any
action taken or threatened by the IRS, the Department of Labor or the PBGC with
respect thereto; and (ii) (1) promptly upon the reasonable request of the
Administrative Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates with respect to each
Pension Plan; and (2) promptly after their receipt, copies of all notices
received by any Loan Party, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
(i) Securities and Exchange Commission Investigations. Promptly, and in any
event within five (5) Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of each material notice or other correspondence
received from the Securities and Exchange Commission (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and
(j) Other Information. (i) Promptly upon their becoming available, copies of all
financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders, if any, other than
Holdings or another Subsidiary of Holdings, provided that no Loan Party shall be
required to deliver to the Administrative Agent or any Lender the minutes of any
meeting of its board of directors, and (ii) such other information and data with
respect to Holdings or any of its Subsidiaries as from time to time may be
reasonably requested by the Administrative Agent or the Required Lenders.
(k) Management Letters. Promptly after the receipt thereof by Holdings or the
Borrower or any of their respective Subsidiaries (other than any Immaterial
Subsidiary), a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto.
Each notice pursuant to clauses (h) and (i) of this Section 8.1.1 shall be
accompanied by a statement of an Authorized Officer of Holdings setting forth
details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Loan Party has taken and proposes to take
with respect thereto. Each notice pursuant to Section 8.1.1(g) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
-79-
CHAR1\1660342v9

--------------------------------------------------------------------------------



ii..Existence. At all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business, except to the extent permitted by Section 8.2.8 or constituting an
Asset Sale hereunder; provided that no Loan Party (other than Holdings and the
Borrower with respect to existence) or any of its Subsidiaries shall be required
to preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.
iii..Payment of Taxes and Claims. Pay (a) all federal, state and other
material taxes imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine
accrues thereon and (b) all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such tax or claim. No Loan Party shall, nor shall it
permit any of the Subsidiaries of Holdings to, file or consent to the filing of
any consolidated income tax return with any Person (other than Holdings or any
Subsidiary).
iv..Maintenance of Properties. Maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of any Loan Party and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.
v..Insurance.
(a)  The Loan Parties will maintain or cause to be maintained, with financially
sound and reputable insurers, casualty insurance, such public liability
insurance, third party property damage insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the each
Loan Party and its Subsidiaries as may customarily be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts (giving effect to any
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as are customary for such Persons.
(b)  Without limiting the generality of the foregoing, each of Holdings and its
Subsidiaries will maintain or cause to be maintained flood insurance with
respect to each Flood Hazard Property, if any, that is located in a community
that participates in the National Flood Insurance Program, in each case in
compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System and otherwise satisfactory to the Administrative Agent
and each Lender. Each such policy of insurance shall (i) name the Administrative
Agent, on behalf of the holders of the Obligations, as an additional insured
thereunder as its interests may appear, and (ii) in the case of each property
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names the
Administrative Agent, on behalf of the holders of the Obligations, as the loss
payee thereunder and provides for at least thirty (30) days’ prior written
notice (or such shorter prior written notice as may be agreed by the
Administrative Agent in its reasonable discretion) to the Administrative Agent
of any modification or cancellation of such policy.
-80-
CHAR1\1660342v9

--------------------------------------------------------------------------------



vi..Inspections. Permit any authorized representative or independent
contractor of the Administrative Agent and each Lender to visit and inspect any
of its properties, to conduct field audits, to examine its corporate, financial
and accounting records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
so long as no Event of Default exists, the Borrower shall not be obligated to
pay for more than one (1) such inspection per year and that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
authorized representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
vii..Compliance with Laws and Material Contracts. Comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with (a) the USA Patriot Act and OFAC rules and
regulations, (b) all other applicable Laws and (c) all Material Contracts,
noncompliance with, with respect to clauses (b) and (c), could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
viii..Use of Proceeds. Use the proceeds of the Credit Extensions (a) for
general corporate and working capital purposes or for capital expenditures, (b)
to refinance the Indebtedness under the Existing Credit Agreement, including the
payment of any prepayment fee or premium, however characterized, and/or (c) to
pay transaction fees, costs and expenses related to credit facilities
established pursuant to this Agreement and the other Loan Documents, in each
case not in contravention of applicable Laws or of any Loan Document.
ix..Environmental Compliance. Use and operate all of its Facilities in
compliance with all Environmental Laws, keep all necessary Governmental
Authorizations required pursuant to any Environmental Laws, and handle all
Hazardous Materials in compliance with all Environmental Laws, in each case
except where the failure to comply with the terms of this Section 8.1.9 could
not be reasonably expected to have a Material Adverse Effect.
x..Additional Real Estate Assets.
(a) In the event that any Loan Party owns or acquires a Real Estate Asset, then
such Loan Party, (i) shall promptly notify the Administrative Agent and each
Lender that such Real Estate Asset is required to be mortgaged pursuant to the
Loan Documents and (ii) no later than forty-five (45) days (or such longer
period as may be agreed in writing by the Administrative Agent) after acquiring
such Real Estate Asset shall take all such actions and execute and deliver, or
cause to be executed and delivered, all such Mortgages, documents, instruments,
agreements, opinions and certificates similar to those described in clause (b)
immediately below that the Administrative Agent shall reasonably request to
create in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, a valid and, subject to any filing and/or recording referred to
herein, enforceable Lien on, and security interest in such Real Estate Asset.
The Administrative Agent may, in its reasonable judgment, grant extensions of
time for compliance or exceptions with respect to the provisions of this
Section 8.1.10 by any Loan Party. In addition to the foregoing, the applicable
Loan Party shall, at the request of the Required Lenders, deliver, from time to
time, to the Administrative Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which the Administrative Agent
has been granted a Lien. Notwithstanding the foregoing, no Loan Party will
pledge any Real Estate Asset to the Administrative Agent unless and until each
Lender has confirmed to the Administrative Agent
-81-
CHAR1\1660342v9

--------------------------------------------------------------------------------



that all flood insurance due diligence and flood insurance compliance required
by such Lender has been completed.
(b) In order to create in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, a valid and, subject to any filing and/or
recording referred to herein, enforceable Lien on, and security interest in, any
Real Estate Asset that is prior and superior in right to any other Lien (other
than Permitted Liens), the Administrative Agent shall have received from the
Borrower with respect to such Real Estate Asset:
(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Real Estate
Asset;
(ii) a customary opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent) in the state in which such Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgages
to be recorded in such state and such other matters as the Administrative Agent
may reasonably request, in each case in form and substance reasonably
satisfactory to the Administrative Agent;
(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Administrative Agent (each, a “Title Policy”) with respect to such Real Estate
Asset, in amounts not less than the fair market value of such Real Estate Asset,
together with a title report issued by a title company with respect thereto and
copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to the
Administrative Agent and (B) evidence reasonably satisfactory to the
Administrative Agent that the Borrower has paid to the title company or to the
appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
Real Estate Asset in the appropriate real estate records;
(iv) a recently issued flood zone determination certificate;
(v) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to the Administrative Agent;
(vi) if requested by the Administrative Agent, ALTA surveys of such Real Estate
Asset; and
(vii) reports and other reasonable information, in form, scope and substance
reasonably satisfactory to the Administrative Agent, regarding environmental
matters relating to such Real Estate Asset.
xi..Pledge of Personal Property Assets.

-82-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(a) Equity Interests. The Borrower and each other Loan Party shall cause (i) one
hundred percent (100%) of the issued and outstanding Equity Interests of each
Domestic Subsidiary and (ii) sixty-five percent (65%) (or such greater
percentage that (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (B) could not reasonably be expected to
cause any adverse tax consequences) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and one hundred percent (100%) of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in the case of each Foreign Subsidiary that is directly owned by
any Loan Party or any Domestic Subsidiary to be subject at all times to a first
priority lien (subject to any Permitted Lien) in favor of the Administrative
Agent, for the benefit of the Lenders, pursuant to the terms and conditions of
the Collateral Documents, together with customary opinions of counsel and any
filings and deliveries or other items reasonably requested by the Administrative
Agent necessary in connection therewith (to the extent not delivered on the
Closing Date) to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent.
(b) Personal Property. The Borrower and each other Loan Party shall (i) cause
all of its owned and leased personal property (other than Excluded Property) to
be subject at all times to first priority (subject to any Permitted Lien),
perfected Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request, subject in any
case to Permitted Liens and (ii) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
customary opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items reasonably requested by the Administrative
Agent necessary in connection therewith to perfect the security interests
therein, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
(c) Landlord Consents. The Loan Parties shall use commercially reasonable
efforts to obtain Collateral Access Agreements with respect to the Loan Parties’
locations in Fort Myers, FL, Aliso Viejo, CA, Houston, TX and any other leased
locations reasonably requested by the Administrative Agent where sole copies of
corporate records or material amounts of personal property of any of the Loan
Parties are maintained.
(d) Deposit Accounts.
(i) Subject to clause (ii) of this Section 8.1.11(d), maintain each Loan Party’s
primary deposit relationship, including operating and cash management services
with the Administrative Agent.
(ii) Within 90 days of the Closing Date (or such longer period approved by the
Administrative Agent in its sole discretion), obtain account control agreements
in form and substance reasonably satisfactory to the Administrative Agent on
each deposit
-83-
CHAR1\1660342v9

--------------------------------------------------------------------------------



account and securities account owned by any Loan Party other than (A) Excluded
Accounts and (B) deposit accounts maintained with the Administrative Agent.
(iii) (A) Instruct each obligor in respect of Government Receivables to make
payment directly to a Government Receivables Account and if any such obligor
makes payment in any other manner, immediately (and in any event within three
Business Days) transfer such payment to a Government Receivables Account.
        (B) Within 90 days of the Closing Date (or such longer period approved
by the Administrative Agent in its sole discretion), with respect to each
Government Receivables Account, obtain an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, between the financial
institution maintaining such Government Receivables Account, the Administrative
Agent and the applicable Loan Party in which such parties agree (i) such
financial institution will not enter into any agreement in which it agrees to
comply with instructions originated by any Person (other than the applicable
Loan Party) directing disposition of funds in such Government Receivables
Account and (ii) such financial institution will wire transfer on a daily basis
in immediately available funds all funds received or deposited into such
Government Receivables Account to an Approved Deposit Account.
(iv) Upon the reasonable request of the Administrative Agent, provide a list of
each deposit account and securities account and each Government Receivables
Account owned by a Loan Party and take such actions as are reasonably requested
by the Administrative Agent to obtain the agreements identified in clause (ii)
or (iii)(B) above, as applicable, with respect thereto (other than (A) Excluded
Accounts and (B) deposit accounts maintained with the Administrative Agent).
xii..Books and Records. Each Loan Party will keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare the consolidated financial statements of the Borrower in
conformity with GAAP.
xiii..Additional Subsidiaries.
Within thirty (30) days after the acquisition or formation of any Subsidiary,
the Loan Parties shall:
(a) notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and
(b) cause such Subsidiary (other than an Excluded Foreign Subsidiary or any
Immaterial Subsidiary) to (i) become a Guarantor by executing and delivering to
the Administrative Agent a Guarantor Joinder Agreement or such other documents
as the Administrative Agent shall deem appropriate for such purpose, and (ii)
deliver to the Administrative Agent documents of the types referred to in
Sections 7.1(ii) and (v) and customary opinions of counsel to such Person (which
shall cover, among other things, the legality, validity,
-84-
CHAR1\1660342v9

--------------------------------------------------------------------------------



binding effect and enforceability of the documentation referred to in the
immediately foregoing clause (i)), all in form, content and scope satisfactory
to the Administrative Agent.
b.Negative Covenants. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, at any time:
i..Indebtedness. Directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than:
(a)the Obligations;
(b)intercompany Indebtedness permitted under Section 8.2.5;
(c)Guarantees with respect, in each case, to Indebtedness otherwise permitted to
be incurred pursuant to this Section 8.2.1; provided that (A) if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations to at least the same degree that the guarantied Indebtedness is
subordinated to the Obligations, and (B) any Guarantee by a Loan Party of
Indebtedness of a Non-Loan Party Subsidiary must also be permitted by Section
8.2.5;
(d)Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or surety bonds or performance bonds securing the
performance of the Borrower or any such Subsidiary pursuant to such agreements,
in connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of Holdings or any of its Subsidiaries;
(e)Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;
(f)Indebtedness existing on the Closing Date and described in Schedule 8.2.1,
together with any Permitted Refinancing thereof;
(g)Indebtedness with respect to (x) Capital Leases and (y) purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness; provided
further that the sum of the aggregate principal amount of any Indebtedness under
this clause (g) shall not exceed at any time the greater of (1) $30,000,000 and
(2) seventy-five percent (75%) of Consolidated EBITDA (calculated on a Pro Forma
Basis) for the four Fiscal Quarter period most recently ended for which
financial statements have been delivered to the Administrative Agent in
accordance with Section 8.1.1(a) and (b);
(h)Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Loan Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Borrower that a Swap
Agreement entered into for speculative purposes or of a speculative nature is
not a Swap Agreement entered into in the ordinary course of business to hedge or
mitigate risks);
(i)Indebtedness representing deferred compensation to officers, directors,
employees of Holdings and its Subsidiaries;
-85-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(j)unsecured Indebtedness incurred by Holdings (“Permitted Subordinated Holdings
Debt”); provided that (i) the Standard Conditions are satisfied; (ii) no
principal payment or prepayment with respect to such Indebtedness shall be due
earlier than 180 days after the Expiration Date, (iii) except to the extent
permitted by Section 8.2.12, Holdings shall not pay, and the holders of such
Indebtedness shall not receive, any payments in cash with respect to such
Indebtedness during the term of this Agreement, (iv) the payment of all
obligations arising in respect of such Indebtedness shall be subordinated in
full to the payment of the Obligations pursuant to a subordination agreement
satisfactory to the Administrative Agent and (v) the other terms and conditions
applicable to any such Indebtedness shall be reasonably satisfactory to the
Administrative Agent;
(k)Indebtedness owed to any Person providing property, casualty, liability,
worker’s compensation, health, disability or other employee benefits insurance,
or other insurance to Holdings or any Loan Party, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year;
(l)unsecured Indebtedness owing to sellers of assets or Equity Interests to
Holdings or any Subsidiary that is incurred by any Loan Party in connection with
the consummation of one or more Permitted Acquisitions so long as (i) the
aggregate principal amount for all such Indebtedness outstanding under this
Section 8.2.1(xii), when combined with the aggregate amount payable with respect
to all Indebtedness incurred pursuant to Section 8.2.1(xiii) at any time
outstanding, does not exceed $5,000,000 and (ii) the payment of all obligations
arising in respect of such Indebtedness is subordinated to the Obligations on
terms and conditions reasonably acceptable to the Administrative Agent and the
other terms and conditions applicable to any such Indebtedness shall be
reasonably satisfactory to the Administrative Agent;
(m)unsecured Indebtedness of any Loan Party in respect of Earn Out Obligations
owing to sellers of assets or Equity Interests to Holdings or any Subsidiary
incurred in connection with the consummation of one or more Permitted
Acquisitions so long as (i) the maximum aggregate amount payable with respect to
such Earn Out Obligations at any time outstanding (assuming the remaining
maximum performance standards related thereto are satisfied, except to the
extent all or any portion thereof becomes a fixed, matured or earned amount, in
which case such amount shall be deemed the actual amount of such Earn Out
Obligations), when combined with the aggregate principal amount of all
Indebtedness pursuant to Section 8.2.1(xii) at any time outstanding, does not
exceed $5,000,000 and (ii) the other terms and conditions applicable to any such
Indebtedness shall be reasonably satisfactory to the Administrative Agent;
(n)unsecured Indebtedness of Holdings or any of its Subsidiaries owing to
employees, former employees, officers, former officers, directors, or former
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with repurchase or the redemption by Holdings or such
Subsidiary of the Equity Interests of Holdings that have been issued to such
Persons, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $100,000 and (iii) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably acceptable to the Administrative Agent;
(o)accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Indebtedness permitted under this Section 8.2.1;
-86-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(p)Indebtedness in respect of netting services, overdraft protection or similar
services with respect to Excluded Accounts; and
(q)other unsecured Indebtedness of Holdings and its Subsidiaries in an aggregate
amount not to exceed at any time $5,000,000.
ii..Liens. Directly or indirectly, create, incur, assume or permit to exist
any Lien on or with respect to any property or asset of any kind (including any
document or instrument in respect of goods or accounts receivable) of any Loan
Party or any of its Subsidiaries, whether now owned or hereafter acquired,
created or licensed or any income, profits or royalties therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income, profits or royalties under the UCC of any State or under any similar
recording or notice statute or under any applicable Laws related to intellectual
property, except:
(r)Liens in favor of the Administrative Agent for the benefit of the holders of
the Obligations granted pursuant to any Loan Document;
(s)Liens for taxes not yet due or for taxes if obligations with respect to such
taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted so long as adequate reserves or other
appropriate provisions as shall be required in conformity with GAAP shall have
been made therefor;
(t)statutory Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Code or Section 303(k)
or 4068 of ERISA that would constitute an Event of Default under
Section 9.1.10), in each case incurred in the ordinary course of business (i)
for amounts not yet overdue, or (ii) for amounts that (in the case of any such
amounts overdue for a period in excess of five (5) days) are overdue and that
are being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;
(u)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;
(v)easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Loan Party or any of its Subsidiaries;
(w)any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder;
(x)Liens solely on any cash earnest money deposits made by any Loan Party or any
of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder;
-87-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(y)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(z)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(aa)any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
(ab)licenses of patents, copyrights, trademarks and other intellectual property
rights granted by any Loan Party or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of such Loan Party or such Subsidiary;
(ac)Liens existing as of the Closing Date and described in Schedule 8.2.2 and
any renewals or extensions thereof; provided that the property covered thereby
is not increased;
(ad)Liens securing Indebtedness incurred with respect to purchase money
Indebtedness and Capital Leases to the extent permitted pursuant to Section
8.2.1(vii); provided, any such Lien shall encumber only the asset acquired with
the proceeds of such Indebtedness or the assets subject to such Capital Lease,
respectively;
(ae)Liens in favor of the Issuing Lender or the Swing Loan Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;
(af)Liens consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default hereunder;
(ag)licenses (including licenses of Intellectual Property), sublicenses, leases
or subleases granted to third parties in the ordinary course of business;
(ah)Liens in favor of collecting banks under Section 4-210 of the UCC;
(ai)Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
(aj)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the incurrence of such Indebtedness is permitted pursuant to Section 8.2.1(x);
(ak)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;
(al)other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $500,000 at any time outstanding; and
(am)Liens on amounts deposited to secure reimbursement obligations with respect
to surety or appeal bonds obtained in the ordinary course of business.
-88-
CHAR1\1660342v9

--------------------------------------------------------------------------------



iii..Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(an)each Subsidiary may declare and make Restricted Payments in cash to Persons
that own Equity Interests in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(ao)Holdings and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests of such Person;
(ap)so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Holdings may make Restricted Payments in
an amount not to exceed $250,000 in any Fiscal Year and in an aggregate amount
not to exceed $1,000,000 during the term of this Agreement consisting of
purchases of common stock or common stock options of Holdings from present or
former officers or employees of Holdings or any of its Subsidiaries upon the
death, disability or termination of employment of such officer or employee; and
(aq)other Restricted Payments; provided that the Standard Conditions are
satisfied.
iv..Burdensome Agreements. Enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of any such Person to (i) pay
dividends or make any other distributions to the Borrower or other Loan Party on
its Equity Interests or with respect to any other interest or participation in,
or measured by, its profits, (ii) pay any Indebtedness or other obligation owed
to the Borrower or any other Loan Party, (iii) make loans or advances to the
Borrower or any other Loan Party, (iv) sell, lease or transfer any of its
property to the Borrower or any other Loan Party, (v) pledge its property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) act as the Borrower pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(i)-(iv) above) for (1) this Agreement and the other Loan Documents, (2) any
document or instrument governing Indebtedness incurred pursuant to Section
8.2.1(vii); provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (3) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien or (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.2.8 pending the consummation of such sale.
v..Investments. Directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except:
(ar)Investments in cash and Cash Equivalents;
(as)Investments in any Loan Party, including intercompany loans;
(at)Investments existing as of the Closing Date in any Non-Loan Party
Subsidiary;
(au)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
-89-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(av)guarantees to the extent permitted under Section 8.2.1(iii);
(aw)loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$250,000;
(ax)Investments existing on the Closing Date and described on Schedule 8.2.5;
(ay)Investments constituting Swap Agreements permitted by Section 8.2.1(viii);
(az)deposits of cash made in the ordinary course of business to secure
performance of operating leases;
(ba)Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisitions and were in existence on the date of such
Permitted Acquisition;
(bb)Permitted Acquisitions;
(bc)Investments constituting accounts receivable, trade debt and deposits for
the purchase of goods, in each case made in the ordinary course of business;
(bd)Investments by a Loan Party in Non-Loan Party Subsidiaries, including
intercompany loans made by a Loan Party to a Non-Loan Party Subsidiary, so long
as, at the time of such Investment, no Default or Event of Default has occurred
and is continuing and (x) such Investment is funded solely with disbursements
from the Unrestricted Cash Equity Account or (y) the amount of such Investment,
together with all other outstanding Investments in Non-Loan Party Subsidiaries
(other than Investments made in reliance on clause (x) above) shall not in the
aggregate exceed five percent (5%) of the total assets of Holdings and its
Subsidiaries on a consolidated basis (calculated on a Pro Forma Basis) as of the
end of the Fiscal Quarter most recently ended for which financial statements
have been delivered to the Administrative Agent in accordance with Section
8.1.1(a) and (b) at any time outstanding;
(be)Investments by a Non-Loan Party Subsidiary in any other Non-Loan Party
Subsidiary;
(bf)Investments in businesses permitted under Section 8.2.13 (other than
Acquisitions or Investments in Foreign Subsidiaries, which for the avoidance of
doubt are permitted under clauses (xi) and (xiii) above) made solely with funds
from the Unrestricted Cash Equity Account so long as before and after giving
effect to any such Investment, the Standard Conditions are satisfied; and
(bg)other Investments in an aggregate amount not to exceed $1,000,000 during the
term of this Agreement, so long as before and after giving effect to any such
Investment, no Default or Event of Default has occurred and is continuing.
Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.2.3.
-90-
CHAR1\1660342v9

--------------------------------------------------------------------------------



vi..Use of Proceeds. No Loan Party shall use the proceeds of any Credit
Extension of the Loans except pursuant to Section 8.1.8. No Loan Party shall
use, and each Loan Party shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Credit Extension (i) to refinance any commercial paper, (ii) in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate any applicable Sanctions, Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System as in
effect from time to time or any other regulation thereof or to violate the
Exchange Act, (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (iv) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country.
vii..Financial Covenants. The Loan Parties shall not:
(bh)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Fiscal Quarter of the Borrower to be greater than the ratio set
forth below:

Fiscal QuartersPermitted Consolidated Leverage RatioFiscal Quarter ending
September 30, 2019 through Fiscal Quarter ending December 31, 20204.00:1.0Fiscal
Quarter ending March 31, 2021 through Fiscal Quarter ending December 31,
20213.75:1.0Fiscal Quarter ending March 31, 2022 and each Fiscal Quarter ending
thereafter3.50:1.0



; provided, however, that following the consummation of a Material Acquisition,
the otherwise applicable maximum Consolidated Leverage Ratio appearing in the
matrix above for the Fiscal Quarter in which such Material Acquisition occurs
and each of the next three consecutive Fiscal Quarters thereafter shall be
increased by an amount of 0.50 to 1.0.


(bi)Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter of the Borrower,
commencing with the Fiscal Quarter ending September 30, 2019, to be less than
1.25 to 1.0.
viii..Fundamental Changes; Disposition of Assets; Acquisitions. Enter into any
Acquisition or transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or make any Asset
Sale, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory and materials and the acquisition of equipment and
capital expenditures in the ordinary course of business) the business, property
or fixed assets of, or Equity Interests or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:
(bj)any Subsidiary of Holdings (other than the Borrower) may be merged with or
into the Borrower or any Subsidiary, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any other Subsidiary; provided, in the case of
such a merger, (i) if the Borrower is party to the merger, the Borrower shall be
the continuing or surviving Person and (ii) if any Guarantor is a party to such
merger, then a Guarantor shall be the continuing or surviving Person;
(bk)any Subsidiary of the Borrower may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary of the
Borrower; provided that if the Subsidiary disposing of such assets is a Loan
Party (upon voluntary liquidation or otherwise), the Person that receives such
assets in connection with such disposition shall also be a Loan Party;
-91-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(bl)Asset Sales, (i) the proceeds of which (valued at the principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) when aggregated with the proceeds of all other Asset Sales made within
the same Fiscal Year, do not exceed $2,000,000; provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of the
Borrower) and (2) no less than seventy-five percent (75%) of such proceeds shall
be paid in cash; and
(bm)Restricted Payments made in accordance with Section 8.2.3, Investments made
in accordance with Section 8.2.5, and dispositions of Equity Interests made in
accordance with Section 8.2.9.
ix..Disposal of Subsidiary Interest. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 8.2.8 and except for Liens securing the Obligations,
no Loan Party shall, nor shall it permit any of its Subsidiaries to directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to another Loan Party or any other
Wholly-Owned Subsidiary of Holdings (subject to the restrictions on investments
and dispositions otherwise imposed hereunder), or to qualify directors if
required by applicable Laws.
x..Sale and Leaseback Transactions. Directly or indirectly, enter into any
Sale and Leaseback Transaction, except that the Borrower and its Subsidiaries
may enter into a Sale and Leaseback Transaction with respect to the Carlsbad
Property.
xi..Transactions with Affiliates and Insiders. Directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any officer,
director or Affiliate of Holdings or any its Subsidiaries on terms that are less
favorable to Holdings or such Subsidiary, as the case may be, than those that
might be obtained in a comparable arm’s length transaction at the time from a
Person who is not an officer, director or Affiliate of Holdings or any of its
Subsidiaries; provided, the foregoing restriction shall not apply to (a) any
transaction between or among the Loan Parties and (b) normal and reasonable
compensation and reimbursement of expenses of officers and directors in the
ordinary course of business.
xii..Prepayment of Subordinated Debt.
(a)Amend or modify any Subordinated Debt if such amendment or modification would
add or change any terms in a manner materially adverse to the Lenders;
(b)make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Subordinated Debt, in violation of subordination
terms applicable to such Subordinated Debt; provided that, Holdings may make
cash interest payments on Permitted Subordinated Holdings Debt in an aggregate
amount not to exceed $1,000,000 in each Fiscal Year, so long as, the Standard
Conditions are satisfied; or
(c)make any payment in contravention of the terms of any Subordinated Debt.
-92-
CHAR1\1660342v9

--------------------------------------------------------------------------------



xiii..Conduct of Business. From and after the Closing Date, no Loan Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by such Loan Party or such Subsidiary on
the Closing Date and businesses that are similar, related or incidental thereto
or reasonable extensions thereof.
xiv..Fiscal Year. No Loan Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.
xv..Amendments to Organizational Agreements/Material Agreements. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, amend or permit any
amendments to its Organizational Documents if such amendment could reasonably be
expected to be materially adverse to the Lenders or the Administrative Agent. No
Loan Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendment to, or terminate or waive any provision of, any Material
Contract unless such amendment, termination, or waiver could not reasonably be
expected to have a material adverse effect on the Administrative Agent or the
Lenders.
xvi..Permitted Activities of Holdings. In the case of Holdings: (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than to the extent expressly permitted pursuant to Section
8.2.1; (b) create or suffer to exist any Lien upon any assets or property now
owned or hereafter acquired, leased or licensed by it other than the Liens
created under the Collateral Documents to which it is a party or permitted
pursuant to Section 8.2.2; (c) engage in any business or activity or own any
assets other than (i) holding 100% of the Equity Interests of the Borrower, (ii)
performing its obligations and activities incidental thereto under the Loan
Documents and (iii) issuing Equity Interests and making Restricted Payments and
Investments to the extent permitted by this Agreement; (d) consolidate with or
merge with or into, or convey, transfer, lease or license all or substantially
all its assets to, any Person; (e) create or acquire any Subsidiary or make or
own any Investment in any Person other than as expressly permitted pursuant to
this Agreement; or (f) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.
252.DEFAULT
a.Events of Default. An “Event of Default” shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
i..Failure to Make Payments When Due. Failure by any Loan Party to pay (i) the
principal of any Loan when due, whether at stated maturity, by acceleration or
otherwise; (ii) within one (1) Business Day of when due any amount payable to
the Issuing Lender in reimbursement of any drawing under a Letter of Credit; or
(iii) within three (3) Business Days of when due any interest on any Loan or any
fee or any other amount due hereunder; or
-93-
CHAR1\1660342v9

--------------------------------------------------------------------------------



ii..Default in Other Agreements. (i) Failure of any Loan Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.2.1(i)) in an aggregate principal amount of $2,000,000
or more, in each case beyond the grace or cure period, if any, provided
therefor; or (ii) breach or default by any Loan Party with respect to any other
term of (1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (ii) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace or cure period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or
iii..Breach of Certain Covenants. Failure of any Loan Party to perform or
comply with any term or condition contained in clauses (i) through (iv) of
Section 8.1.1, Section 8.1.2, Section 8.1.5, Section 8.1.6 (solely if any Loan
Party or any of its Subsidiaries refuses to allow the Administrative Agent or
its representatives or agents to visit any Loan Party’s or any of its
Subsidiary’s properties, inspect its assets or books or records, examine and
make copies of its books and records, or discuss any Loan Party’s or any of its
Subsidiaries’ affairs, finances and accounts with officers and employees of any
Loan Party or any of its Subsidiary’s), Section 8.1.7, Section 8.1.8, Section
8.1.9, Section 8.1.10, Section 8.1.11, Section 8.1.12, Section 8.1.13, Section
8.1.14 or Section 8.2; or
iv..Breach of Representations. Any representation, warranty, certification or
other statement made or deemed made by any Loan Party in any Loan Document or in
any statement or certificate at any time given by any Loan Party or any of its
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or
v..Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of any Loan
Party becoming aware of such default, or (ii) receipt by the Borrower of notice
from the Administrative Agent or any Lender of such default; or
vi..Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Loan Party or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against any Loan Party or any of its Subsidiaries under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Loan Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Loan Party or any of its Subsidiaries for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of any Loan
Party or any of its Subsidiaries, and any such event described in this clause
(ii) shall continue for sixty (60) days without having been dismissed, bonded or
discharged; or
-94-
CHAR1\1660342v9

--------------------------------------------------------------------------------



vii..Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or other Debtor
Relief Laws now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or any Loan Party or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or (ii) any
Loan Party or any of its Subsidiaries shall be unable, or shall fail generally,
or shall admit in writing its inability, to pay its debts as such debts become
due; or the board of directors (or similar governing body) of any Loan Party or
any of its Subsidiaries or any committee thereof shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 9.1.6; or
viii..Judgments and Attachments. (i) Any one or more money judgments, writs or
warrants of attachment or similar process involving an aggregate amount at any
time in excess of $2,000,000 (to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against any Loan Party or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or (ii) any
non-monetary judgment or order shall be rendered against any Loan Party or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and shall remain undischarged, unvacated, unbonded or unstayed for a
period of thirty (30) days; or
ix..Dissolution. Any order, judgment or decree shall be entered against any
Loan Party or any of its Subsidiaries (other than an Immaterial Subsidiary)
decreeing the dissolution or split up of such Loan Party or such Subsidiary and
such order shall remain undischarged or unstayed for a period in excess of
thirty (30) days; or
x..Pension Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in liability of any Loan Party, any of
its Subsidiaries or any of their respective ERISA Affiliates in excess of
$2,000,000 during the term hereof and which is not paid by the applicable due
date; or
xi..Change of Control. A Change of Control shall occur; or
xii..Invalidity of Loan Documents and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Loan Document
ceases to be in full force and effect in all material respects (other than by
reason of a release of Collateral in accordance with the terms hereof or thereof
or the satisfaction in full of the Obligations (other than contingent and
indemnified obligations not then due and owing) in accordance with the terms
hereof) or shall be declared null and void, or the Administrative Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, or (ii) any Loan Party shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
the Lenders, under any Loan Document to which it is a party.
b.Consequences of Event of Default.
-95-
CHAR1\1660342v9

--------------------------------------------------------------------------------



i..Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.13 (other than Sections 9.1.6 or 9.1.7) shall occur and be continuing, the
Lenders and the Administrative Agent shall be under no further obligation to
make Loans and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the Administrative Agent may, and upon the request of the Required
Lenders, shall (i) by written notice to the Borrower, declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrower to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Administrative Agent
for the benefit of each Lender without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, and (ii) require
the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and
ii..Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.6 or 9.1.7 shall occur, the Lenders shall be
under no further obligations to make Loans hereunder and the Issuing Lender
shall be under no obligation to issue Letters of Credit and the unpaid principal
amount of the Loans then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrower to the Lenders hereunder
and thereunder shall be immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived.
iii..Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate or participant to or for the credit or the account of any Loan Party
against any and all of the Obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the
Issuing Lender, Affiliate or participant, irrespective of whether or not such
Lender, Issuing Lender, Affiliate or participant shall have made any demand
under this Agreement or any other Loan Document and although such Obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such Indebtedness. The rights of
each Lender, the Issuing Lender and their respective Affiliates and participants
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates and participants may have. Each Lender and the Issuing Lender agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
iv..Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:
(a)First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;
(b)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them.
-96-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(c)Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
(d)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Swap Agreements and Other Lender Provided Financial
Service Products, ratably among the Lenders, the Issuing Lender, and the Lenders
or Affiliates of Lenders which provide Lender Provided Swap Agreements and Other
Lender Provided Financial Service Products, in proportion to the respective
amounts described in this clause Fourth held by them;
(e)Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and
(f)Last, the balance, if any, to the Loan Parties or as required by Law.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Notwithstanding the foregoing, Lender Provided Swap Agreements and Other Lender
Provided Financial Service Products shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Lender or Affiliate of a
Lender, as the case may be. Each Affiliate of a Lender not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section 10 for
itself and its Affiliates as if a “Lender” party hereto.
253.THE ADMINISTRATIVE AGENT
a.Appointment and Authority. Each of the Lenders and the Issuing Lender hereby
irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
b.Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
-97-
CHAR1\1660342v9

--------------------------------------------------------------------------------



c.Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
f.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
g.shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;
h.shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and
i.the Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not ‎(i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
-98-
CHAR1\1660342v9

--------------------------------------------------------------------------------



d.Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Extension, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to such Credit Extension. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
e.Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
f.Resignation of Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and Section
11.3 shall continue in effect for the benefit of such retiring Administrative
Agent, its subagents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

-99-
CHAR1\1660342v9

--------------------------------------------------------------------------------



If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.
If the Person servicing as Administrative Agent is a Defaulting Lender, the
Required Lenders may, by notice in writing to the Borrower and such Person,
remove such Person as the Administrative Agent and, with the consent of the
Borrower so long as no Event of Default has occurred and is continuing (such
consent not to be unreasonably withheld or delayed), appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days (or such earlier day as
shall be agreed by the Required Lenders), then such removal shall nonetheless
become effective in accordance with such notice.
g.Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
h.No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the agents, arrangers or bookrunners listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
i.Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrower and
Administrative Agent, as amended from time to time.
j.Authorization to Release Collateral and Guarantors. The Lenders and Issuing
Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or Equity Interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.8 or 8.2.9, and
(ii) any Guarantor from its obligations under the Guaranty if the ownership
interests in such Guarantor are sold or otherwise disposed of or transferred to
persons other than Loan Parties or Subsidiaries of the Loan Parties in a
transaction permitted under Section 8.2.8 or 8.2.9.
-100-
CHAR1\1660342v9

--------------------------------------------------------------------------------



k.No Reliance on Administrative Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
254.MISCELLANEOUS
a.Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:
i..Increase of Commitment. Increase the amount of the Revolving Credit
Commitment or Term Loan Commitment of any Lender hereunder without the consent
of such Lender;
ii..Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Revolving Credit Commitment Fee, the Term Loan Commitment Fee or any other fee
payable to any Lender, or reduce the principal amount of or the rate of interest
borne by any Loan or reduce the Revolving Credit Commitment Fee, the Term Loan
Commitment Fee or any other fee payable to any Lender, without the consent of
each Lender directly affected thereby;
iii..Release of Collateral or Guarantor. Except for sales of assets permitted
by Section 8.2.8, release all or substantially all of the Collateral or all or
substantially all of the value of the guaranties of the Obligations made under
the Guaranty without the consent of all Lenders (other than Defaulting Lenders);
or
iv..Miscellaneous. Amend Section 5.2, 10.3 or 5.3 or this Section 11.1, alter
any provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Lenders;
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
5.6.2. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent
-101-
CHAR1\1660342v9

--------------------------------------------------------------------------------



of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.
b.No Implied Waivers; Cumulative Remedies. No course of dealing and no delay or
failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.
c.Expenses; Indemnity; Damage Waiver.
i..Costs and Expenses. The Loan Parties shall pay (i) all reasonable,
documented, outofpocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, due diligence, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable, documented, outofpocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all reasonable, documented, outofpocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Lender (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, any Lender or the Issuing Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
outofpocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable, documented, out-of-pocket expenses of the Administrative Agent’s
regular employees and agents engaged periodically to perform audits of the Loan
Parties’ books, records and business properties.
-102-
CHAR1\1660342v9

--------------------------------------------------------------------------------



ii..Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable, documented fees, charges and disbursements of any counsel for
any Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by
any third party (other than its Related Parties) or by the Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) [reserved], or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or its subsidiaries against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Subsidiary has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3.2 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
iii..Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 or 11.3.2 to
be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.
iv..Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 11.3.2 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
v..Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.
d.Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2) and such extension of time
shall be included in computing interest and fees, except that the Loans shall be
due on the Business Day preceding the Expiration Date if the Expiration Date is
not a Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.
e.Notices; Effectiveness; Electronic Communication.
-103-
CHAR1\1660342v9

--------------------------------------------------------------------------------



i..Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.5.2), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier (i) if to a Lender, to it at
its address set forth in its administrative questionnaire, or (ii) if to any
other Person, to it at its address set forth on Schedule 1.1(C).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2, shall be effective as provided in such Section.
ii..Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender if such Lender or
the Issuing Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
iii..Change of Address, Etc. Any party hereto may change its address, email
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.
f.Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
g.Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 and Section 11.3, shall survive Payment In Full. All other
covenants and agreements of the Loan Parties shall continue in full force and
effect from and after the Closing Date and until Payment In Full.
-104-
CHAR1\1660342v9

--------------------------------------------------------------------------------



h.Successors and Assigns.
i..Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2, (ii) by way of participation
in accordance with the provisions of Section 11.8.4, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.8.5 (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.8.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
ii..Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(a)Minimum Amounts.
m.in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
n.in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than (x) $5,000,000, with
respect to any assignment of Revolving Credit Commitments, and (y) $1,000,000,
with respect to any assignment of Term Loan Commitments and Term Loans, in each
case, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
(b)Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned.
(c)Required Consents. No consent shall be required for any assignment except:
-105-
CHAR1\1660342v9

--------------------------------------------------------------------------------



o.the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment, other than an assignment to
a Disqualified Institution, unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after having received
notice thereof;
p.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Loan Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable facility subject to such assignment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and
q.the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(d)Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.
(e)No Assignment to Certain Persons. No assignment shall be made to (A) Holdings
or any of Holdings’ Affiliates or Subsidiaries or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B) or
(C) to a Disqualified Institution.
(f)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.4, 5.8, 5.9 and
11.3 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.8.2
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4.
iii..Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time.
Such register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is in
such register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
-106-
CHAR1\1660342v9

--------------------------------------------------------------------------------



iv..Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or a Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders, and the Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1, 11.1.2, or 11.1.3) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.4, 5.8, 5.9 and 5.10 (subject to the requirements and
limitations therein, including the requirements under Section 5.9.7 (it being
understood that the documentation required under Section 5.9.7 shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.6.2 and Section 5.6.3 as if it were an assignee under Section 11.8.2;
and (B) shall not be entitled to receive any greater payment under Sections 5.8
or 5.9, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.6.2 and
Section 5.6.3 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.2.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.3 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
v..Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
-107-
CHAR1\1660342v9

--------------------------------------------------------------------------------



vi..Disqualified Institutions.
(g)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date, (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an Assignment and Assumption or Joinder Agreement
with respect to such assignee will not by itself result in such assignee no
longer being considered a Disqualified Institution. Any assignment in violation
of this Section 11.8.6 shall not be void, but the other provisions of this
Section 11.8.6 shall apply.
(h)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
the Commitments of such Disqualified Institution and repay all obligations of
the Borrower owing to such Disqualified Institution in connection with such
Commitments and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section), all of its interest, rights and obligations under this Agreement to
one or more permitted assignees at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(i)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Debtor Relief Plan, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such Debtor Relief Plan, (2) if such
Disqualified Institution does vote on such Debtor Relief Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Debtor Relief Plan in accordance with Section 1126(c)
of the Bankruptcy Code (or any similar provision in any other Debtor Relief
Laws) and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
-108-
CHAR1\1660342v9

--------------------------------------------------------------------------------



(j)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.


i.Confidentiality.
i..General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
ii..Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1.
         11.9.3 Customary Advertising Material. Each Loan Party consents to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of such Loan Party. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.


-109-
CHAR1\1660342v9

--------------------------------------------------------------------------------



j.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or email shall be effective as
delivery of a manually executed counterpart of this Agreement.
k.CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
i..Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York. Each standby Letter of Credit
issued under this Agreement shall be subject either to the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and in each case to the extent
not inconsistent therewith, the Laws of the State of New York.
ii..SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
-110-
CHAR1\1660342v9

--------------------------------------------------------------------------------



iii..WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
iv..SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
v..WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
l.USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.
m.Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
-111-
CHAR1\1660342v9

--------------------------------------------------------------------------------



n.Acknowledgment Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any swap
contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regime”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
        (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


        (b) As used in this Section 11.14, the following terms have the
following meanings:


        “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.


        “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).


        “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


        “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).


o.Lender ERISA Representation.
(a)  Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)  such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into,
-112-
CHAR1\1660342v9

--------------------------------------------------------------------------------



participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments or this Agreement,


(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)  In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


-113-
CHAR1\1660342v9

--------------------------------------------------------------------------------



p.No Advisory or Fiduciary Relationship. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each of the
Loan Parties acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lenders, are arm’s-length
commercial transactions between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (ii) the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) each of the Loan Parties is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary,
for any Loan Party or any of their Affiliates or any other Person and (ii)
neither the Administrative Agent nor any Lender has any obligation to any Loan
Party or any of their Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their Affiliates, and
neither the Administrative Agent nor any Lender has any obligation to disclose
any of such interests to any Loan Party or its Affiliates. To the fullest extent
permitted by law, each of the Loan Parties hereby waives and releases, any
claims that it may have against the Administrative Agent or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


255.GUARANTY
a.The Guaranty. Each of the Guarantors hereby jointly and severally guarantees
to the Administrative Agent, the Lenders and the other holders of the
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations (the “Guaranteed Obligations”) in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein, in any other of
the Loan Documents, Lender Provided Swap Agreements, Other Lender Provided
Financial Service Products or other documents relating to the Obligations, (a)
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law and (b) the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.
-114-
CHAR1\1660342v9

--------------------------------------------------------------------------------



b.Obligations Unconditional. The obligations of the Guarantors under Section
12.1 are joint and several, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents, Lender Provided Swap Agreements or Other Lender Provided Financial
Service Products, or any other agreement or instrument referred to therein, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any law or regulation or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 12.2 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 12 until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:
(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Lender Provided Swap Agreement or any Other Lender Provided
Financial Service Product, or any other agreement or instrument referred to in
the Loan Documents, such Lender Provided Swap Agreements or such Other Lender
Provided Financial Service Products shall be done or omitted;
(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Lender Provided Swap Agreement or any
Other Lender Provided Financial Service Product, or any other agreement or
instrument referred to in the Loan Documents, such Lender Provided Swap
Agreements or such Other Lender Provided Financial Service Products shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;
(d)any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or
(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Lender Provided Swap Agreement or any Other Lender
Provided Financial Service Product, or any other agreement or instrument
referred to in the Loan Documents, such Lender Provided Swap Agreements or such
Other Lender Provided Financial Service Products, or against any other Person
under any other guarantee of, or security for, any of the Obligations.
c.Reinstatement. The obligations of the Guarantors under this Section 12 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.
-115-
CHAR1\1660342v9

--------------------------------------------------------------------------------



d.Certain Additional Waivers. Each Guarantor agrees that such Guarantor shall
have no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 12.2 and through the
exercise of rights of contribution pursuant to Section 12.6.
e.Remedies. The Guarantors agree that, to the fullest extent permitted by law,
as between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 12.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 12.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.
f.Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.
g.Guarantee of Payment; Continuing Guarantee. The guarantee in this Section 12
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Obligations whenever arising.
h.Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Specified Loan Party to
honor all of such Specified Loan Party’s obligations under the Guaranty and the
Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 12.8 for
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 12, voidable under applicable Debtor Relief Laws, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 12.8 shall remain in full force and effect until
the Guaranteed Obligations have been indefeasibly paid and performed in full and
the commitments relating thereto have expired or terminated, or, with respect to
any Guarantor, if earlier, such Guarantor is released from its Guaranteed
Obligations in accordance with Section 10.10. Each Qualified ECP Guarantor
intends that this Section 12.8 constitute, and this Section 12.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


[SIGNATURE PAGES FOLLOW]


-116-
CHAR1\1660342v9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
BORROWER: NEOGENOMICS LABORATORIES, INC., a Florida corporation
By: 
Name: 
Title: 




GUARANTORS: NEOGENOMICS, INC., a Nevada corporation
By: 
Name: 
Title: 




        NEOGENOMICS BIOINFORMATICS, INC., a Florida corporation
By: 
Name: 
Title: 




        GENESIS ACQUISITION HOLDINGS CORP., a Delaware corporation
By: 
Name: 
Title: 




        CLARIENT, INC., a Delaware corporation
By: 
Name: 
Title: 




CREDIT AGREEMENT
NEOGENOMICS LABORATORIES, INC.



--------------------------------------------------------------------------------



        CLARIENT DIAGNOSTIC SERVICES, INC., a Delaware corporation
By: 
Name: 
Title: 




        GENOPTIX, INC., a Delaware corporation
By: 
Name: 
Title: 




        MINUET DIAGNOSTICS, INC., a Delaware corporation
By: 
Name: 
Title: 




        CYNOGEN INC., a Delaware corporation
By: 
Name: 
Title: 




        


CREDIT AGREEMENT
NEOGENOMICS LABORATORIES, INC.



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT: PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By: 
Name: 
Title: 







CREDIT AGREEMENT
NEOGENOMICS LABORATORIES, INC.



--------------------------------------------------------------------------------



LENDERS: PNC BANK, NATIONAL ASSOCIATION,
as Swing Loan Lender, Issuing Lender and a Lender


By: 
Name: 
Title: 




        WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: 
Name: 
Title: 




        [TBD], as a Lender
By: 
Name: 
Title: 




        




CREDIT AGREEMENT
NEOGENOMICS LABORATORIES, INC.



--------------------------------------------------------------------------------



SCHEDULE 1.1(A)


PRICING GRID



Pricing LevelConsolidated Leverage RatioLIBOR Rate Spread / Letter of Credit
FeeBase Rate SpreadCommitment FeeI
< 1.25:1.0
1.25%0.25%0.15%II
> 1.25:1.0 but
< 2.00:1.0
1.50%0.50%0.20%III
> 2.00:1.0 but
< 2.75:1.0
1.75%0.75%0.25%IV
> 2.75:1.0 but
< 3.50:1.0
2.00%1.00%0.30%V> 3.50:1.02.25%1.25%0.35%



For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:
a.The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be determined on the Closing Date based on Level
III from the Closing Date through the date a Compliance Certificate is due to be
delivered under Section 8.1.1(c) for the Fiscal Quarter ending September 30,
2019.
b.The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each Fiscal
Quarter ending after the Closing Date based on the Consolidated Leverage Ratio
as of such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.1.1(c). If a Compliance Certificate is not delivered when due in
accordance with such Section 8.1.1(c), then the rates in Level V shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
c.If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (A) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (B) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 or 4.3 or 9.
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder.
CHAR1\1660342v9